EXHIBIT 10.3
 
Execution Version
 
MANAGEMENT AGREEMENT
Dated as of June 1, 2015
by and among
WENDY’S FUNDING, LLC, as Master Issuer,
THE OTHER SECURITIZATION ENTITIES PARTY
HERETO FROM TIME TO TIME,
WENDY’S INTERNATIONAL, LLC, as the Manager,
and
CITIBANK, N.A., as the Trustee



--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page
Article I Definitions
2
Section 1.1
Certain Definitions
2
Section 1.2
Other Defined Terms
13
Section 1.3
Other Terms
13
Section 1.4
Computation of Time Periods
13
   
Article II Administration and Servicing of Managed Assets
13
Section 2.1
Wendy’s to Act as Manager
13
Section 2.2
Accounts
16
Section 2.3
Records
18
Section 2.4
Administrative Duties of Manager
18
Section 2.5
No Offset
19
Section 2.6
Compensation and Expenses
19
Section 2.7
Indemnification
19
Section 2.8
Nonpetition Covenant
22
Section 2.9
Franchisor Consent
22
Section 2.10
Appointment of Sub-managers
23
Section 2.11
Insurance/Condemnation Proceeds
23
Section 2.12
Permitted Asset Dispositions
23
Section 2.13
Letter of Credit Reimbursement Agreement
24
Section 2.14
Manager Advances
24
   
Article III Statements and Reports
24
Section 3.1
Reporting by the Manager
24
Section 3.2
Appointment of Independent Auditor
25
Section 3.3
Annual Accountants’ Reports
26
Section 3.4
Available Information
26
   
Article IV The Manager
27
Section 4.1
Representations and Warranties Concerning the Manager
27
Section 4.2
Existence; Status as Manager
30
Section 4.3
Performance of Obligations
30
Section 4.4
Merger and Resignation
34
Section 4.5
Notice of Certain Events
35
Section 4.6
Capitalization
36
Section 4.7
Maintenance of Separateness
36
   
Article V Representations, Warranties and Covenants
37
Section 5.1
Representations and Warranties Made in Respect of New Assets
37
Section 5.2
Assets Acquired After the Closing Date
41
Section 5.3
Securitization IP
41
Section 5.4
Allocated Note Amount
42
Section 5.5
Specified Non-Securitization Debt Cap
42
Section 5.6
Competition
42
Section 5.7
Restrictions on Liens
43
   
Article VI Manager Termination Events
43

 
 
i

--------------------------------------------------------------------------------

 
Section 6.1
Manager Termination Events
43
Section 6.2
Manager Termination Event Remedies
45
Section 6.3
Manager’s Transitional Role
45
Section 6.4
Intellectual Property
46
Section 6.5
Third Party Intellectual Property
47
Section 6.6
No Effect on Other Parties
47
Section 6.7
Rights Cumulative
47
   
Article VII Confidentiality
47
Section 7.1
Confidentiality
47
   
Article VIII Miscellaneous Provisions
48
Section 8.1
Termination of Agreement
49
Section 8.2
Survival
49
Section 8.3
Amendment
49
Section 8.4
Governing Law
50
Section 8.5
Notices
50
Section 8.6
Acknowledgement
50
Section 8.7
Severability of Provisions
51
Section 8.8
Delivery Dates
51
Section 8.9
Limited Recourse
51
Section 8.10
Binding Effect; Assignment; Third Party Beneficiaries
51
Section 8.11
Article and Section Headings
51
Section 8.12
Concerning the Trustee
51
Section 8.13
Counterparts
51
Section 8.14
Entire Agreement
51
Section 8.15
Waiver of Jury Trial; Jurisdiction; Consent to Service of Process
51
Section 8.16
Joinder of Additional Securitization Entities
52

 
Exhibit A-1 – Power of Attorney For Franchise Holder
Exhibit A-2 – Power of Attorney For Securitization Entities
Exhibit B – Form of Additional Securitization Entity Joinder
Schedule 2.1(f) – Manager Insurance


ii

--------------------------------------------------------------------------------

MANAGEMENT AGREEMENT
This MANAGEMENT AGREEMENT, dated as of June 1, 2015 (as the same may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof, this “Agreement”), is entered into by and among WENDY’S FUNDING,
LLC, a Delaware limited liability company (the “Master Issuer”), WENDY’S SPV
GUARANTOR, LLC, a Delaware limited liability company (together with its
successors and assigns, the “Holding Company Guarantor”), QUALITY IS OUR RECIPE,
LLC, a Delaware limited liability company (the “Franchise Holder”), WENDY’S
PROPERTIES, LLC, a Delaware limited liability company (“Wendy’s Properties”),
and each Additional Securitization Entity that shall join this Agreement
pursuant to Section 8.16 hereof (each, a “Securitization Entity” and, together
with the Holding Company Guarantor, the Franchise Holder and Wendy’s Properties,
the “Guarantors” and, together with the Master Issuer, the “Securitization
Entities”), WENDY’S INTERNATIONAL, LLC, an Ohio limited liability company, as
Manager (in its individual capacity and as Manager, together with its successors
and assigns, “Wendy’s”) and CITIBANK, N.A., a national banking association, not
in its individual capacity but solely as the indenture trustee (together with
its successor and assigns, the “Trustee”).  Capitalized terms used herein but
not otherwise defined herein shall have the meanings assigned to such terms or
incorporated by reference in Annex A to the Base Indenture (as defined below).
RECITALS
WHEREAS, the Master Issuer has entered into the Base Indenture, dated as of the
date hereof, with the Trustee (as amended, restated, supplemented, or otherwise
modified from time to time in accordance with the terms thereof, exclusive of
any Series Supplements, the “Base Indenture” and, together with all Series
Supplements, the “Indenture”), pursuant to which the Master Issuer issued the
Series 2015-1 Class A-1 Notes and the Series 2015-1 Class A-2 Notes and may
issue additional series of notes from time to time (collectively, the “Notes”)
on the terms described therein;
WHEREAS, the Master Issuer has granted to the Trustee on behalf of the Secured
Parties a Lien in the Collateral owned by it pursuant to the terms of Indenture;
WHEREAS, the Guarantors have guaranteed the obligations of the Master Issuer
under the Indenture, the Notes and the other Related Documents and have granted
to the Trustee on behalf of the Secured Parties a Lien in the Collateral owned
by each of them pursuant to the terms of the Guarantee and Collateral Agreement
dated as of the date hereof (as the same may be amended, restated, supplemented,
or otherwise modified from time to time in accordance with the terms thereof,
the “Guarantee and Collateral Agreement”);
WHEREAS, from and after the date hereof, all New Assets shall be originated or
acquired by the Securitization Entities following the Closing Date;
WHEREAS, each of the Securitization Entities desires to engage the Manager, and
each of the Securitization Entities desires to have the Manager enforce such
Securitization Entity’s rights and powers and perform such Securitization
Entity’s duties and obligations under the

--------------------------------------------------------------------------------

Managed Documents (as defined below) and the Related Documents to which it is
party in accordance with the Managing Standard (as defined below);
WHEREAS, each of the Securitization Entities desires to have the Manager enter
into certain agreements and acquire certain assets from time to time on such
Securitization Entity’s behalf, in each case in accordance with the Managing
Standard;
WHEREAS, each of the Securitization Entities desires to appoint the Manager as
its agent for providing comprehensive Intellectual Property services, including
developing, filing for registration, clearance, maintenance, protection,
enforcement, licensing, and recording transfers of the Securitization IP in
accordance with the Managing Standard and as provided in Section 2.1(c) and
Section 4.3(b);
WHEREAS, each of the Securitization Entities desires to enter into this
Agreement to provide for, among other things, the managing of the respective
rights, powers, duties and obligations of the Securitization Entities under or
in connection with the Contribution Agreements, the Franchise Assets, the
Securitization IP, the Real Estate Assets, the Franchisee Notes, the Contributed
Restaurants, the New Contributed Restaurants, the Contributed Restaurant Assets,
all other Securitized Assets and each Securitization Entity’s equity interests
in each other Securitization Entity owned by it and in connection with any other
assets acquired by or transferred to the Securitization Entities (collectively,
the “Managed Assets”), all in accordance with the Managing Standard; and
WHEREAS, the Manager desires to enforce such rights and powers and perform such
obligations and duties, all in accordance with the Managing Standard.
NOW THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the parties hereto agree as follows:
ARTICLE I

DEFINITIONS
Section 1.1                          Certain Definitions.  For all purposes of
this Agreement, capitalized terms used herein but not otherwise defined herein
shall have the meanings ascribed thereto in Annex A to the Base Indenture.  In
addition, the following terms shall have the following meanings:
“Advertising Fees”:  has the meaning set forth in Section 2.2(d).
“Advertising Fund Account”:  has the meaning set forth in Section 2.2(d).
“Agreement”:  has the meaning set forth in the preamble.
“Base Indenture”:  has the meaning set forth in the recitals.
“Cash Collateralized Letters of Credit” means any letter of credit that is 100%
cash collateralized.
2

--------------------------------------------------------------------------------

“Change in Management”: shall occur if more than 50% of the Leadership Team is
terminated and/or resigns within 12 months after the date of the occurrence of a
Change of Control; provided, in each case, that termination and/or resignation
of such officer will not include (i) a change in such officer’s status in the
ordinary course of succession so long as such officer remains affiliated with
TWC or its Subsidiaries as an officer or director, or in a similar capacity,
(ii) retirement of any officer or (iii) death or incapacitation of any officer.
“Change of Control”:  means an event or series of events by which:
(a)            individuals who on the date hereof constituted the Board of
Directors of TWC, together with any new directors whose election by the Board of
Directors or whose nomination for election by the equity holders of TWC was
approved by a majority of the directors then still in office who were either
directors or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board of
Directors of TWC then in office; or
(b)            any “person” or “group” (as such terms are used for purposes of
Sections 13(d) and 14(d) of the 1934 Act) is or becomes the “beneficial owner”
(as such term is used in Rule 13d-3 under the 1934 Act), directly or indirectly,
of more than 50% of the total voting power of the Voting Stock of TWC.
For purposes of this definition, a Person shall not be deemed to have beneficial
ownership of voting power of Voting Stock subject to a stock purchase agreement,
merger agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.
“Confidential Information”:  means trade secrets and other information
(including, without limitation, know how, ideas, techniques, recipes, formulas,
customer lists, customer information, financial information, business methods
and processes, marketing plans, specifications, and other similar information as
well as internal materials prepared by the owner of such information containing
or based, in whole or in part, on any such information) that is confidential and
proprietary to its owner and that is disclosed by one party to an agreement to
another party thereto whether in writing or disclosed orally, and whether or not
designated as confidential.
“Contributed Restaurant Services”: means the services required to perform all of
the duties and obligations of Wendy’s Properties in connection with the
operations and ownership of the Contributed Restaurants and New Contributed
Restaurants, including, without limitation, (a) collecting revenues generated by
the Contributed Restaurants and New Contributed Restaurants; (b) maintaining
appropriate levels of property and casualty insurance and performing any other
activities necessary or desirable for the operation of the Contributed
Restaurants and New Contributed Restaurants and the development, acquisition and
disposition of New Contributed Restaurants and Contributed Restaurants, in each
case as permitted or required under the Related Documents; (c)  causing all
revenue generated from the operation of the Contributed Restaurants and New
Contributed Restaurants to be deposited into the applicable Contributed
Restaurant Account in accordance with the terms of the Indenture; (d) on and
after the Closing Date, withdrawing available amounts on deposit in the
applicable Contributed Restaurant Account to pay the Restaurant Operating
Expenses that are incurred or committed to
3

--------------------------------------------------------------------------------

be paid by Wendy’s Properties relating to the operation of the Contributed
Restaurants and New Contributed Restaurants, such as the cost of goods sold,
labor, repair and maintenance expenses to the extent not capitalized, insurance
(including self-insurance), local advertising expenses, Advertising Fees
allocable to the Contributed Restaurants and New Contributed Restaurants,
litigation and settlement costs relating to the Managed Assets, applicable
Company Restaurant License Fees and lease payments to third-party landlords;
(e) hiring, training and managing employees (or supervising the hiring, training
and management of the same) and negotiating with vendors, suppliers,
distributors and other third parties on behalf of Wendy’s Properties in
connection with the operation of Contributed Restaurants and New Contributed
Restaurants; (f) selecting and acquiring Contributed Restaurant Assets, such as
furnishings, cooking equipment, cooking supplies and computer equipment, on
behalf of Wendy’s Properties and disposing of such Contributed Restaurant Assets
in accordance with the terms of this Agreement and the other Related Documents;
(g) implementing renovation projects at Contributed Restaurants and New
Contributed Restaurants on behalf of Wendy’s Properties; (h) developing and
implementing new menu items to be served at Contributed Restaurants and New
Contributed Restaurants, (i) operating non-Branded Restaurants in limited
circumstances where necessary to obtain a concession for a Contributed
Restaurant or New Contributed Restaurant in the same location (for example, in a
toll road food court area) so long as the revenues therefrom are treated as
revenues of the related Contributed Restaurant or New Contributed Restaurant,
and where the related franchise agreement is not a Contributed Restaurant Asset,
acting as franchisee with respect to such restaurants; (j) performing the duties
and obligations and enforcing the rights of Wendy’s Properties pursuant to the
terms of the Managed Documents to which it is a party.
“Current Practice”:  means, in respect of any action or inaction, the practices,
standards and procedures of the Non-Securitization Entities as performed on or
that would have been performed immediately prior to the Closing Date.
“Defective New Asset”:  means any New Asset that does not satisfy the applicable
representations and warranties of ARTICLE V hereof on the New Asset Addition
Date for such New Asset.
“Discloser”:  has the meaning set forth in Section 7.1.
“Disentanglement”:  has the meaning set forth in Section 6.3(a).
“Disentanglement Period”:  has the meaning set forth in Section 6.3(c).
“Disentanglement Services”:  has the meaning set forth in Section 6.3(a).
“Employee Benefit Plan”: means any “employee benefit plan,” as such term is
defined in Section 3(3) of ERISA, established, maintained or contributed to by
the Manager, or with respect to which the Manager has any liability.
“Foreign Country”:  means any country (other than the United States) in which
the Wendy’s System operates on the Closing Date.
“Franchise Entities”:  has the meaning set forth in the preamble.
4

--------------------------------------------------------------------------------

“Guarantors”:  has the meaning set forth in the preamble.
“Holding Company Guarantor”:  has the meaning set forth in the preamble.
“Indemnitee”:  has the meaning set forth in Section 2.7(a).
“Indenture”:  has the meaning set forth in the recitals.
“Independent Auditors”:  has the meaning set forth in Section 3.2.
“IP Services”:  means the services provided on behalf of the Franchise Holder
with respect to the Securitization IP, including performing the Franchise
Holder’s obligations as licensor under the IP License Agreements; exercising the
Franchise Holder’s rights under the IP License Agreements (and under any other
agreements pursuant to which the Franchise Holder licenses the use of any
Securitization IP); and acquiring, developing, managing, maintaining,
protecting, enforcing, defending, licensing, sublicensing and undertaking such
other duties and services as may be necessary in connection with the
Securitization IP, on behalf of the Franchise Holder, in each case in accordance
with and subject to the terms of this Agreement (including the Managing
Standard, unless the Franchise Holder determines, in its sole discretion, that
additional action is necessary or desirable in furtherance of the protection of
the Securitization IP, in which case the Manager shall perform such IP Services
and additional related services as are reasonably requested by the Franchise
Holder), the Indenture, the other Related Documents and the Managed Documents,
as agent for the Franchise Holder, including the following activities: 
(a) searching, screening and clearing After-Acquired Securitization IP to assess
patentability, registrability and the risk of potential infringement;
(b) filing, prosecuting and maintaining applications and registrations for the
Securitization IP in the Franchise Holder’s name in the United States and in
such international markets (including Canada) as the Franchise Holder or Wendy’s
Canada operates or franchises (or plans to operate or franchise), including
timely filing of evidence of use, applications for renewal and affidavits of use
and/or incontestability, timely paying of all registration and maintenance fees,
responding to third-party oppositions of applications or challenges to
registrations, and responding to any office actions, reexaminations,
interferences, inter partes reviews, post grant reviews, or other office or
examiner requests, reviews, or requirements; (c) monitoring third-party use and
registration of Securitization IP, as applicable, and taking actions the Manager
deems appropriate to oppose or contest the use and any application or
registration for Securitization IP, as applicable, that could reasonably be
expected to infringe, dilute or otherwise violate the Securitization IP or the
Franchise Holder’s rights therein; (d) confirming the Franchise Holder’s legal
title in and to any or all of the Securitization IP, including obtaining written
assignments of Securitization IP to the Franchise Holder and recording transfers
of title in the appropriate intellectual property registry in the United States,
Canada and any Additional Perfection Country, following such time that it
becomes an Additional Perfection Country, and, in the Manager’s discretion,
elsewhere; (e) with respect to the Franchise Holder’s rights and obligations
under the IP License Agreements and any Related Documents, monitoring the
licensee’s use of each licensed Trademark and the quality of its goods and
services offered in connection with such Trademarks, rendering any approvals (or
disapprovals) that are required under the applicable license agreement(s), and
employing reasonable means to ensure that any use of any such Trademarks by any
such licensee satisfies the quality control standards and usage provisions of
the applicable license agreement;
5

--------------------------------------------------------------------------------

(f) protecting, policing, and, in the event that the Manager becomes aware of
any unlicensed copying, imitation, infringement, dilution, misappropriation,
unauthorized use or other violation of the Securitization IP, or any portion
thereof, enforcing such Securitization IP, including (i) preparing and
responding to cease-and-desist, demand and notice letters, and requests for a
license; and (ii) commencing, prosecuting and/or resolving claims or suits
involving imitation, infringement, dilution, misappropriation, the unauthorized
use or other violation of the Securitization IP, and seeking monetary and
equitable remedies as the Manager deems appropriate in connection therewith;
provided that the Franchise Holder shall, and agrees to, join as a party to any
such suits to the extent necessary to maintain standing; (g) performing such
functions and duties, and preparing and filing such documents, as are required
under the Indenture or any other Related Document to be performed, prepared
and/or filed by the Franchise Holder, including (i) executing and recording such
financing statements (including continuation statements) or amendments thereof
or supplements thereto or such other instruments as the Franchise Holder or the
Control Party may, from time to time, reasonably request (consistent with the
obligations of the Franchise Holder to perfect the Trustee’s Lien only in the
United States, Canada and any Additional Perfection Country, following such time
that it becomes an Additional Perfection Country) in connection with the
security interests in the Securitization IP granted by the Franchise Holder to
the Trustee under the Related Documents and (ii) preparing, executing and
delivering grants of security interests or any similar instruments as the
Securitization Entities or the Control Party may, from time to time, reasonably
request (consistent with the obligations of the Franchise Holder to perfect the
Trustee’s Lien only in the United States, Canada and any Additional Perfection
Country, following such time that it becomes an Additional Perfection Country)
that are intended to evidence such security interests in the Securitization IP
and recording such grants or other instruments with the relevant Governmental
Authority including the PTO and the United States Copyright Office; (h) taking
such actions as any licensee under an IP License Agreement may request that are
required by the terms, provisions and purposes of such IP License Agreement (or
by any other agreements pursuant to which the Franchise Holder licenses the use
of any Securitization IP) to be taken by the Franchise Holder, and preparing (or
causing to be prepared) for execution by the Franchise Holder all documents,
certificates and other filings as the Franchise Holder shall be required to
prepare and/or file under the terms of such IP License Agreements (or such other
agreements); (i) paying or causing to be paid or discharged, from funds of the
Securitization Entities, any and all taxes, charges and assessments that may be
levied, assessed or imposed upon any of the Securitization IP or contesting the
same in good faith; (j) obtaining licenses of third-party Intellectual Property
for use and sublicense in connection with the Contributed Franchised Restaurant
Business, the Contributed Restaurant Business and the other assets of the
Securitization Entities; (k) sublicensing the Securitization IP to suppliers,
manufacturers, advertisers and other service providers in connection with the
provision of products and services for use in the Contributed Franchised
Restaurant Business and the Contributed Restaurant Business; and (l) with
respect to Trade Secrets and other confidential information of the Franchise
Holder, taking reasonable measures to maintain confidentiality and to prevent
non-confidential disclosures.
“Leadership Team”: means the persons holding the following offices immediately
prior to the date of the occurrence of a Change of Control:  any Senior Vice
President, any person that reports directly to the Chief Executive Officer or
Chief Financial Officer, the Treasurer or any
6

--------------------------------------------------------------------------------

other position that contains substantially the same responsibilities as of any
of the positions listed above or reports to the Chief Executive Officer.
“Managed Assets”:  has the meaning set forth in the recitals.
“Managed Document”:  means any contract, agreement, arrangement or undertaking
relating to any of the Managed Assets, including the Contribution Agreements,
the Franchise Documents, the Franchisee Notes, the Contributed Restaurant
Leases, the New Contributed Restaurant Leases, the Franchised Restaurant Leases,
the New Franchised Restaurant Leases, the Retained Restaurant Leases, the New
Retained Restaurant Leases, the Contributed Restaurant Third-Party Leases, the
New Contributed Restaurant Third-Party Leases and the IP License Agreements.
“Manager”:  means Wendy’s, in its capacity as manager hereunder, unless a
successor Person shall have become the Manager pursuant to the applicable
provisions of the Indenture and this Agreement, and thereafter “Manager” shall
mean such successor Person.
“Manager Advance”:  means any advance of funds made by the Manager to, or on
behalf of, a Securitization Entity in connection with the operation of the
Contributed Franchised Restaurant Business, the Contributed Restaurant Business
and other Managed Assets.
“Manager Termination Event”:  has the meaning set forth in Section 6.1(a).
“Managing Standard”:  means standards that  (a) are consistent with Current
Practice or, to the extent of changed circumstances, practices, technologies,
strategies or implementation methods, consistent with the standards as the
Manager would implement or observe if the Managed Assets were owned by the
Manager at such time; (b) are consistent with Ongoing Practice; (c) will enable
the Manager to comply in all material respects with all of the duties and
obligations of the Securitization Entities under the Related Documents and the
Managed Documents; (d) are in material compliance with all applicable
Requirements of Law; and (e) with respect to the use and maintenance of the
Securitization Entities’ rights in and to the Securitization IP, are consistent
with the standards imposed by the IP License Agreements.
“Master Issuer”:  has the meaning set forth in the preamble.
“New Assets”:  means a New Franchise Agreement, a New Development Agreement, a
New Real Estate Asset or a New Franchisee Note or any other Managed Asset
contributed to, or otherwise entered into or acquired by, the Securitization
Entities after the Closing Date.
“New Asset Addition Date”:  means, with respect to any New Asset, the earliest
of (i) the date on which such New Asset is acquired by the applicable
Securitization Entity, (ii) the later of (a) the date upon which the closing
occurs under the applicable contract giving rise to such New Asset and (b) the
date upon which all of the diligence contingencies, if any, in the contract for
purchase of the applicable New Asset expire and the Securitization Entity
acquiring such New Asset no longer has the right to cancel such contract and
(iii) if such New Asset is a New Franchise Agreement, New Development Agreement
or New Franchisee Note, the date on which the related Securitization Entity
begins receiving payments from the applicable Franchisee in respect of such New
Asset.
7

--------------------------------------------------------------------------------

“New Foreign Country”: means any country that is not a Foreign Country.
“New Leased Real Property”:  has the meaning set forth in Section 5.1(f).
“Notes”:  has the meaning set forth in the preamble.
“Parent Entities”: has the meaning set forth in Section 2.13.
“Ongoing Practice”: means, in respect of any action or inaction, practices,
standards and procedures that are at least as favorable or beneficial as the
practices, standards and procedures of any Non-Securitization Entities as
performed with respect to any additional restaurant brand, restaurant concept or
any other asset similar to those owned by a Securitization Entity that is owned
or operated by such Non-Securitization Entity.
“Pension Plan”: means any “employee pension benefit plan,” as such term is
defined in Section 3(2) of ERISA, which is subject to Title IV of ERISA and to
which any company in the same Controlled Group as the Manager has liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA for any time within the preceding five
years or by reason of being deemed to be a contributing sponsor under
Section 4069 of ERISA.
“Post-Opening Services”:  means the services required to be performed under the
applicable Franchise Documents by the applicable Securitization Entities after
the opening of a Franchised Restaurant, in each case in accordance with and
subject to the terms of this Agreement (including, for the avoidance of doubt,
the Managing Standard), the Indenture, the other Related Documents and the
Managed Documents, including, as may be required under the applicable Franchise
Document, (a) providing such Franchisee with the standards established or
approved by the Franchise Holder for use by Franchisees; (b) maintaining a
system-wide advertising program and administering the development of all
national advertising and promotional programs for the Wendy’s Brand and the
Branded Restaurants; (c) inspecting such Franchised Restaurant; (d) providing
such Franchisee with the Manager’s ongoing operating standards and materials
designed for use in the Franchised Restaurants; and (e) such other Post-Opening
Services as are required to be performed under applicable Franchise Documents;
provided that such Post-Opening Services provided by the Manager under this
Agreement will not include any “add-on” type corporate services provided by a
Non-Securitization Entity to a Franchisee, whether pursuant to the related
Franchise Agreement or otherwise, the cost of which is not included in the
royalties payable to the Franchise Holder under the related Franchise Agreement,
including, without limitation, repairs and maintenance, gift card
administration, employee training, point-of-sale system maintenance and support
and maintenance of other information technology systems.
“Power of Attorney”:  means the authority granted by a Securitization Entity to
the Manager pursuant to a Power of Attorney in substantially the form set forth
as Exhibit A-1 or Exhibit A-2 hereto.
“Pre-Opening Services”:  means the services required to be performed under the
applicable Franchise Documents by the applicable Securitization Entities prior
to the opening of a Franchised Restaurant, in each case in accordance with and
subject to the terms of this
8

--------------------------------------------------------------------------------

Agreement (including, for the avoidance of doubt, the Managing Standard), the
Indenture, the other Related Documents and the Managed Documents, including, as
required under the applicable Franchise Document, (a) providing the applicable
Franchisee with standards for the design, construction, equipping and operation
of such Franchised Restaurant and the approval of locations meeting such
standards; (b) providing such Franchisee with the Manager’s programs and
materials designed for use in the Franchised Restaurants; (c) providing such
Franchisee with a loaned copy of the Wendy’s Manual; and (d) providing such
Franchisee with such other assistance in the pre-opening, opening and initial
operation of such Franchised Restaurant, as is required to be provided under
applicable Franchise Documents; provided that such Pre-Opening Services provided
by the Manager under this Agreement will not include any “add-on” type corporate
services provided by a Non-Securitization Entity to a Franchisee, whether
pursuant to the related Franchise Agreement or otherwise, the cost of which is
not included in the royalties payable to the Franchise Holder under the related
Franchise Agreement, including, without limitation, repairs and maintenance,
gift card administration, employee training, point-of-sale system maintenance
and support and maintenance of other information technology systems.
“QSCC”: means Quality Supply Chain Co-op, Inc., a Delaware corporation.
“Real Estate Services”:  means acquiring, developing, managing, maintaining,
protecting, enforcing, defending, leasing and undertaking, or causing to be
undertaken, such other duties and services as may be necessary in connection
with the Real Estate Assets, on behalf of Wendy’s Properties, in each case in
accordance with and subject to the terms of this Agreement (including, for the
avoidance of doubt, the Managing Standard), the Indenture, the other Related
Documents and the Managed Documents, as agent for Wendy’s Properties, including,
without limitation, the following activities:  (a) the negotiation, execution
and recording (as appropriate) of leases, subleases, deeds and other contracts
and agreements relating to the Real Estate Assets; (b) the management of the
Real Estate Assets on behalf of Wendy’s Properties, including (i) the management
of the Contributed Owned Real Property and New Owned Real Property, (ii) the
enforcement and exercise of Wendy’s Properties’ rights under each lease included
in the Real Estate Assets, (iii) the payment, extension, renewal, modification,
adjustment, prosecution, defense, compromise or submission to arbitration or
mediation of any obligation, suit, liability, cause of action or claim,
including taxes, relating to any Real Estate Assets and (iv) the collection of
any amounts payable to Wendy’s Properties and the payment of amounts payable by
Wendy’s Properties under the Real Estate Assets, including rent; (c) causing
Wendy’s Properties to (i) acquire and enter into agreements to acquire Real
Estate Assets and (ii) sell, assign, transfer, encumber or otherwise dispose of
all or any portion of the Real Estate Assets in accordance with this Agreement
and the Indenture; (d) environmental evaluation and remediation activities on
any Real Estate Asset owned or leased by Wendy’s Properties as deemed
appropriate by the Manager or as otherwise required under applicable
Requirements of Law; (e) obtaining appropriate levels of title and property
insurance with respect to each parcel of Contributed Owned Real Property and New
Owned Real Property; provided that the level of title insurance, if any,
maintained on the Closing Date for each parcel of Contributed Owned Real
Property owned by Wendy’s Properties on the Closing Date will be deemed to be
the appropriate level of title insurance for such Contributed Owned Real
Property and the New Owned Real Property on and after the Closing Date for
purposes of this clause (e); (f) making or causing to be made all repairs and
replacements to the existing improvements and the construction of new
improvements on the Real Estate Assets; (g) the employment of agents,
9

--------------------------------------------------------------------------------

managers, brokers or other Persons necessary or appropriate to acquire, dispose
of, maintain, own, lease, manage and operate the Real Estate Assets; (h) paying
or causing to be paid any and all taxes, charges and assessments that may be
levied, assessed or imposed upon any of the Real Estate Assets or contesting the
same in good faith; and (i) all other actions or decisions relating to the
acquisition, disposition, amendment, termination, maintenance, ownership,
leasing, sub-leasing, management and operation of the Real Estate Assets.
“Recipient”:  has the meaning ascribed to such term in Section 7.1.
“Securitization Entities”:  has the meaning set forth in the preamble.
“Securitization Transaction”:  means the transactions contemplated by the
Related Documents including, without limitation, the contribution to the
applicable Securitization Entities of the Contributed Assets and the proceeds
thereof in the manner provided in the applicable Related Documents.
“Services”:  means the servicing and administration by the Manager of the
Managed Assets, in each case in accordance with and subject to the terms of this
Agreement (including the Managing Standard), the Indenture, the other Related
Documents and the Managed Documents for the applicable Securitization Entity,
including, without limitation:  (a) calculating and compiling information
required in connection with any report or certificate to be delivered pursuant
to the Related Documents; (b) preparing and filing all tax returns and tax
reports required to be prepared by any Securitization Entity; (c) paying or
causing to be paid or discharged, in each case from funds of the Securitization
Entities, any and all taxes, charges and assessments attributable to and
required to be paid under applicable Requirements of Law by any Securitization
Entity; (d) performing the duties and obligations of, and exercising and
enforcing the rights of, the Securitization Entities under the Related
Documents, including performing the duties and obligations of each applicable
Securitization Entity under the IP License Agreements; (e) taking those actions
that are required under the Related Documents and Requirements of Law to
maintain continuous perfection (where applicable) and priority (subject to
Permitted Liens and the exclusions from perfection requirements under the
Indenture, the Guarantee and Collateral Agreement and the Related Documents) of
any Securitization Entity’s and the Trustee’s respective interests in the
Collateral; (f) making or causing the collection of amounts owing under the
terms and provisions of each Managed Document and the Related Documents,
including managing (i) the applicable Securitization Entities’ rights and
obligations under the Franchise Agreements and the Development Agreements
(including performing Pre-Opening Services and Post-Opening Services) and (ii)
the right to approve amendments, waivers, modifications and terminations of
(including extensions, modifications, write-downs and write-offs of obligations
owing under) Franchise Documents and other Managed Documents (which amendments
to Franchise Agreements may be effected by replacing such Franchise Agreement
with a New Franchise Agreement on the then-current form of the applicable
Franchise Agreement (which New Franchise Agreement may be executed by a
different Franchise Entity than is party to such existing Franchise Agreement))
and to exercise all rights of the applicable Securitization Entities under such
Franchise Documents and other Managed Documents; (g) performing due diligence
with respect to, selecting and approving new Franchisees, performing due
diligence with respect to and approving extensions of credit to Franchisees
pursuant to New Franchisee Notes and providing personnel to manage the due
diligence,
10

--------------------------------------------------------------------------------

selection and approval process; (h) preparing New Franchise Agreements, New
Development Agreements and New Franchisee Notes, including, among other things,
adopting variations to the forms of agreements used in documenting such
agreements and preparing and executing documentation of assignments, transfers,
terminations, renewals, site relocations and ownership changes, in all cases,
subject to and in accordance with the terms of the Related Documents;
(i) evaluating and approving assignments of Franchise Agreements, Development
Agreements and Franchisee Notes (and related documents) to third-party
franchisee candidates or existing Franchisees and, in accordance with the
Managing Standard, arranging for the assignment of Reacquired Restaurants to a
Non-Securitization Entity until such time as the applicable restaurant is
re-franchised to a third-party Franchisee; (j) preparing and filing franchise
disclosure documents with respect to New Development Agreements and New
Franchise Agreements to comply, in all material respects, with applicable
Requirements of Law; (k) complying with franchise industry-specific government
regulation and applicable Requirements of Law; (l) making Manager Advances in
its sole discretion; (m) administering the Advertising Fund Account and the
Management Accounts; (n) performing the duties and obligations and enforcing the
rights of the Securitization Entities under the Managed Documents, including
entering into new Managed Documents from time to time; (o) arranging for legal
services with respect to the Managed Assets, including with respect to the
enforcement of the Managed Documents; (p) arranging for or providing accounting
and financial reporting services; (q) ensuring that suppliers to the Wendy’s
System meet quality control standards and appointing two representatives to the
QSCC board of directors; (r) establishing and/or providing quality control
services and standards for food, equipment, suppliers and distributors in
connection with the Contributed Restaurant Business and the Contributed
Franchised Restaurant Business and monitoring compliance with such standards;
(s) developing new products and services (or modifying any existing products and
services) to be offered in connection with the Contributed Restaurant Business
and the Contributed Franchised Restaurant Business and the other assets of the
Securitization Entities; (t) in connection with the Contributed Restaurant
Business and the Contributed Franchised Restaurant Business, developing,
modifying, amending and disseminating (i) specifications for restaurant
operations, (ii) the Wendy’s Manual and (iii) new menu items; (u) performing the
Contributed Restaurant Services with respect to the operation of Contributed
Restaurants and New Contributed Restaurants; (v) performing the Real Estate
Services, as described above; (w) preparing and delivering the Mortgages;
(x) performing the IP Services, as described above; (y) developing and
administering advertising, marketing and promotional programs relating to the
Wendy’s Brand and Branded Restaurants; and (z) performing such other services as
may be necessary or appropriate from time to time and consistent with the
Managing Standard and the Related Documents in connection with the Managed
Assets.
“Specified Non-Securitization Debt”:  has the meaning set forth in Section 5.5.
“Specified Non-Securitization Debt Cap”:  has the meaning set forth in
Section 5.5.
“Sub-manager”:  has the meaning set forth in Section 2.10.
“Sub-managing Arrangement”:  means an arrangement whereby the Manager engages
any other Person (including any Affiliate) to perform certain of its duties
under this Agreement excluding the fundamental corporate functions of the
Manager; provided that (i) master franchise
11

--------------------------------------------------------------------------------

arrangements with Franchisees and temporary arrangements with Franchisees with
respect to the management of one or more Branded Restaurants immediately
following the termination of the former Franchisee thereof, and (ii) any
agreement between the Manager and third-party vendors pursuant to which the
Manager purchases a specific product or service shall not be considered to be a
Sub-managing Arrangement.
“Term”:  shall have the meaning set forth in Section 8.1.
“Termination Notice”:  has the meaning set forth in Section 6.1(b).
“Trustee”:  has the meaning set forth in the preamble.
“Voting Stock”:  means Equity Interests of the class or classes pursuant to
which the holders thereof have the general voting power under ordinary
circumstances to elect at least a majority of the Board of Directors, managers
or trustees of a corporation (irrespective of whether or not at the time Equity
Interests of any other class or classes will have or might have voting power by
reason or the happening of any contingency).
“Weekly Management Fee”:  means, with respect to each Weekly Allocation Date,
the amount determined by dividing:
(i)            an amount equal to the sum of (A) a $52,000,000 base fee, plus
(B)(1) $15,500 for each Franchised Restaurant, Retained Restaurant and
Reacquired Restaurant and (2) $31,000 for each Contributed Restaurant and each
New Contributed Restaurant; by
(ii)            52;
provided that the Weekly Management Fee will be adjusted on each Weekly
Allocation Date to reflect any change to the number of Franchised Restaurants,
Retained Restaurants, Reacquired Restaurants, Contributed Restaurants and New
Contributed Restaurants as set forth in the related Weekly Manager’s Certificate
(which change will be effective on and after the first day of the Weekly
Collection Period immediately following delivery of the related Weekly Manager’s
Certificate, it being agreed that the Manager shall update the number of
Franchised Restaurants, Retained Restaurants, Reacquired Restaurants,
Contributed Restaurants and New Contributed Restaurants as often as reasonably
practicable but at least once in each Monthly Fiscal Period); provided, further,
that each of the amounts set forth in clauses (i)(A) and (i)(B) will be subject
to successive 2.0% annual increases on the first day of the Quarterly Collection
Period that commences immediately following each anniversary of the Closing Date
and that the incremental increased portion of such fees will be payable only to
the extent that the sum of the amounts set forth in clauses (i)(A) and (i)(B) as
so increased will not exceed 35% of the aggregate Retained Collections over the
preceding four (4) Quarterly Collection Periods.
“Wendy’s”:  has the meaning set forth in the preamble.
“Wendy’s Manual”: means the Operations Standards Manual specifying Wendy’s
operating standards and an initial set of reporting forms for use in the
operation of a Franchised Restaurant.
12

--------------------------------------------------------------------------------

Section 1.2                          Other Defined Terms.
(a)            Each term defined in the singular form in Section 1.1 or
elsewhere in this Agreement shall mean the plural thereof when the plural form
of such term is used in this Agreement and each term defined in the plural form
in Section 1.1 or elsewhere in this Agreement shall mean the singular thereof
when the singular form of such term is used herein.
(b)            The words “hereof”, “herein”, “hereunder” and similar terms when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and article, section, subsection,
schedule and exhibit references herein are references to articles, sections,
subsections, schedules and exhibits to this Agreement unless otherwise
specified.
(c)            Unless as otherwise provided herein, the word “including” as used
herein shall mean “including without limitation.”
(d)            All accounting terms not specifically or completely defined in
this Agreement shall be construed in conformity with GAAP.
(e)            Where the character or amount of any asset or liability or item
of income or expense is required to be determined, or any accounting computation
is required to be made, for the purpose of this, such determination or
calculation shall be made, to the extent applicable and except as otherwise
specified in this, in accordance with GAAP.  When used herein, the term
“financial statement” shall include the notes and schedules thereto.  All
accounting determinations and computations hereunder shall be made without
duplication.
Section 1.3                          Other Terms.  All terms used in Article 9
of the UCC as in effect from time to time in the State of New York, and not
specifically defined herein, are used herein as defined in such Article 9.
Section 1.4                          Computation of Time Periods.  Unless
otherwise stated in this Agreement, in the computation of a period of time from
a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to but excluding.”


ARTICLE II

ADMINISTRATION AND SERVICING OF MANAGED ASSETS
Section 2.1                          Wendy’s to Act as Manager.
(a)            Engagement of the Manager.  The Manager is hereby authorized by
each Securitization Entity, and hereby agrees, to perform the Services (or
refrain from the performance of the Services) subject to and in accordance with
the Managing Standard and the terms of this Agreement, the other Related
Documents and the Managed Documents.  With respect to the IP Services, the
Manager shall perform such IP Services in accordance with the Managing Standard
and the IP License Agreements, unless the Franchise Holder determines, in its
sole discretion, that additional action is necessary or desirable in furtherance
of the protection
13

--------------------------------------------------------------------------------

of the Securitization IP, in which case the Manager shall perform such IP
Services and additional related services as are reasonably requested by the
Franchise Holder.  The Manager, on behalf of the Securitization Entities, shall
have full power and authority, acting alone and subject only to the specific
requirements and prohibitions of this Agreement and in accordance with the
Managing Standard, the Indenture and the other Related Documents, to do and take
any and all actions, or to refrain from taking any such actions, and to do any
and all things in connection with performing the Services that the Manager may
deem necessary or desirable.  Without limiting the generality of the foregoing,
but subject to the provisions of this Agreement, including Section 2.8, the
Indenture and the other Related Documents, the Manager, in connection with
performing the Services, is hereby authorized and empowered to execute and
deliver, in the Manager’s own name (in its capacity as agent for the applicable
Securitization Entity) or in the name of any Securitization Entity (pursuant to
the applicable Power of Attorney), on behalf of any Securitization Entity any
and all instruments of satisfaction or cancellation, or of partial or full
release or discharge, and all other comparable instruments, with respect to the
Managed Assets. For the avoidance of doubt, the parties hereto acknowledge and
agree that the Manager is providing Services directly to each applicable
Securitization Entity. Nothing in this Agreement shall preclude the
Securitization Entities from performing the Services or any other act on their
own behalf at any time and from time to time.
(b)            Actions to Create and Perfect Security Interests.  Subject to the
terms of the Indenture, including any applicable Series Supplement, and the
Related Documents, the Manager shall take those actions that are required under
the Related Documents and Requirements of Law to maintain continuous perfection
(where applicable) and priority (subject to Permitted Liens) of any
Securitization Entity’s and the Trustee’s respective interests in the
Securitized Assets to the extent required by the Indenture and the Guarantee and
Collateral Agreement.  Without limiting the foregoing, the Manager shall file or
cause to be filed with the appropriate government office the financing
statements on Form UCC-1, assignments of financing statements on Form UCC-3, any
filings related to the Securitization IP as set forth in Section 8.25(c) of the
Base Indenture and other filings required to be filed in connection with the
Indenture and the other Related Documents.  Upon the occurrence of a Mortgage
Preparation Event, the Manager shall cause the preparation of fully executed
Mortgages for recordation against the Real Estate Assets (excluding the
Contributed Restaurant Third-Party Leases) and within ninety (90) days of such
Mortgage Preparation Event shall deliver such Mortgages to the Trustee in
accordance with Section 8.37 of the Base Indenture, to be held for the benefit
of the Secured Parties in the event a Mortgage Recordation Event occurs.  In
accordance with Section 8.37 of the Base Indenture, the Manager shall cause the
Trustee shall to be reimbursed for any and all reasonable costs and expenses in
connection with such Mortgage Recordation Event, including all Mortgage
Recordation Fees pursuant to and in accordance with the Priority of Payments.
(c)            Ownership of Manager-Developed IP.
(i)            The Manager acknowledges and agrees that all Securitization IP,
including any Manager-Developed IP arising during the Term, shall, as between
the parties, be owned by and inure exclusively to the Franchise Holder.  Any
copyrightable material included in such Manager-Developed IP shall, to the
fullest extent allowed by law, be considered a “work made for hire” as that term
is defined in Section 101 of the
14

--------------------------------------------------------------------------------

U.S. Copyright Act of 1976, as amended, and owned by the Franchise Holder.  The
Manager hereby irrevocably assigns and transfers, without further consideration,
all right, title and interest in such Manager-Developed IP (and all goodwill
connected with the use of and symbolized by Trademarks included therein) to the
Franchise Holder.  Notwithstanding the foregoing, the Manager-Developed IP to be
transferred to the Franchise Holder shall include rights to use third party
Intellectual Property only to the extent (but to the fullest extent) that such
rights are assignable or sublicensable to the Franchise Holder.  All
applications to register Manager-Developed IP shall be filed in the name of the
Franchise Holder.
(ii)            The Manager agrees to cooperate in good faith with the Franchise
Holder for the purpose of securing and preserving the Franchise Holder’s rights
in and to the applicable Manager-Developed IP, including executing any documents
and taking any actions, at the Franchise Holder’s reasonable request, or as
deemed necessary or advisable by the Manager, to confirm, file and record in any
appropriate registry the Franchise Holder’s sole legal title in and to such
Manager-Developed IP, it being acknowledged and agreed that any expenses in
connection therewith shall be paid by the Franchise Holder.  The Manager hereby
appoints the Franchise Holder as its attorney-in-fact authorized to execute such
documents in the event that Manager fails to execute the same within twenty
(20) days following the Franchise Holder’s written request to do so (it being
understood that such appointment is a power coupled with an interest and
therefore irrevocable) with full power of substitution and delegation.
(d)            Grant of Power of Attorney.  In order to provide the Manager with
the authority to perform and execute its duties and obligations as set forth
herein, the Securitization Entities shall execute and deliver on the Closing
Date a Power of Attorney in substantially the form set forth as Exhibit A-1
(with respect to the Franchise Holder) and Exhibit A-2 (with respect to the
Securitization Entities) hereto to the Manager, which Powers of Attorney shall
terminate in the event that the Manager’s rights under this Agreement are
terminated as provided herein.
(e)            Franchisee Insurance.  The Manager acknowledges that, to the
extent that it or any of its Affiliates is named as a “loss payee” or
“additional insured” under any insurance policies of any Franchisee, it shall
use commercially reasonable efforts to cause it to be so named in its capacity
as the Manager on behalf of the applicable Securitization Entity, and the
Manager shall promptly (i) deposit or cause to be deposited to the applicable
Concentration Account any proceeds received by it or by any Securitization
Entity or any other Affiliate under such insurance policies (other than amounts
described in the following clause (ii)) and (ii) disburse to the applicable
Franchisee any proceeds of any such insurance policies payable to such
Franchisee pursuant to the applicable Franchise Agreement.
(f)            Manager Insurance.  The Manager shall maintain adequate insurance
consistent with the type and amount maintained by the Manager as of the Closing
Date, subject, in each case, to any adjustments or modifications made in
accordance with the Managing Standard.  Such insurance shall cover each of the
Securitization Entities, as an additional insured, to the extent that such
Securitization Entity has an insurable interest therein.  All insurance policies
maintained by the Manager on the Closing Date are listed on Schedule 2.1(f)
hereto.
15

--------------------------------------------------------------------------------

Section 2.2                          Accounts.
(a)            Collection of Payments; Remittances; Collection Account.  The
Manager shall maintain and manage the Management Accounts (and certain other
accounts from time to time) in the name of, and for the benefit of, the
Securitization Entities.  The Manager shall (on behalf of the Securitization
Entities) (i) cause the collection of Collections in accordance with the
Managing Standard and subject to and in accordance with the Related Documents
and (ii) make all deposits to and withdrawals from the Management Accounts in
accordance with this Agreement (including the Managing Standard), the Indenture
and the applicable Managed Documents. The Manager shall (on behalf of the
Securitization Entities) make all deposits to the Collection Account in
accordance with terms of the Indenture.
(b)            Deposit of Misdirected Funds; No Commingling; Misdirected
Payments.  The Manager shall promptly deposit into a Concentration Account, the
Collection Account, the Advertising Fund Account or such other appropriate
account within three (3) Business Days immediately following Actual Knowledge of
the Manager of the receipt thereof and in the form received with any necessary
endorsement or in cash, all payments in respect of the Managed Assets
incorrectly deposited into another account.  In the event that any funds not
constituting Collections are incorrectly deposited in any Account, the Manager
shall promptly withdraw such amounts after obtaining Actual Knowledge thereof
and shall pay such amounts to the Person legally entitled to such funds.  Except
as otherwise set forth herein, in the Base Indenture or in the Company
Restaurant Licenses, the Manager shall not commingle any monies that relate to
Managed Assets with its own assets and shall keep separate, segregated and
appropriately marked and identified all Managed Assets and any other property
comprising any part of the Securitized Assets, and for such time, if any, as
such Managed Assets or such other property are in the possession or control of
the Manager to the extent such Managed Assets or such other property is included
in the Securitized Assets, the Manager shall hold the same in trust for the
benefit of the Trustee and the Secured Parties (or, following termination of the
Indenture, the applicable Securitization Entity).  Additionally, the Manager,
promptly after obtaining Actual Knowledge thereof, shall notify the Trustee in
the Weekly Manager’s Certificate of any amounts incorrectly deposited into any
Indenture Trust Account and arrange for the prompt remittance by the Trustee of
such funds from the applicable Indenture Trust Account to the Manager.  The
Trustee shall have no obligation to verify any information provided to it by the
Manager in any Weekly Manager’s Certificate and shall remit such funds to the
Manager based solely on such Weekly Manager’s Certificate.
(c)            Investment of Funds in Management Accounts.  The Manager shall
have the right to invest and reinvest funds deposited in the Management Accounts
in Eligible Investments maturing no later than the Business Day preceding each
Weekly Allocation Date.  All income or other gain from such Eligible Investments
will be credited to the related Management Account, and any loss resulting from
such investments will be charged to the related Management Account. The
Investment Income (net of losses and expenses) available on deposit in the
Management Accounts will be withdrawn on each Weekly Allocation Date for deposit
to the Collection Account for application as Collections on such Weekly
Allocation Date.
(d)            Advertising Funds.
16

--------------------------------------------------------------------------------

(i)            The Manager shall maintain an account designated as the
“Advertising Fund Account” in the name of The Wendy’s National Advertising
Program, Inc. (or a Subsidiary thereof) for fees payable in respect of
Contributed Restaurants to fund the national marketing and advertising
activities and local advertising cooperatives with respect to the Wendy’s Brand
(the “Advertising Fees”).  Advertising Fees will be transferred by the Manager
from the Contributed Restaurant Accounts to the Advertising Fund Account. 
Franchisees and Retained Restaurants will make payments to the Advertising Fund
Account directly; such funds will not pass through any Securitization Entity.
The Manager shall not make or permit or cause any other Person to make or permit
any borrowings to be made or Liens to be levied against the Advertising Fund
Account or the funds therein.  The Manager shall apply the amount on deposit in
each Advertising Fund Account solely to cover (a) the costs and expenses
(including costs and expenses incurred prior to the Closing Date) associated
with the administration of such account and (b) costs and expenses related to
the national marketing and advertising programs with respect to the Wendy’s
Brand.  The Manager may make advances to fund deficits in the Advertising Fund
Account from time to time to the extent that it reasonably expects to be
reimbursed for such advances from the proceeds of future Advertising Fees, it
being agreed that any such advances shall not constitute Manager Advances.  The
Manager, acting on behalf of the Securitization Entities, may in accordance with
this Agreement, increase or reduce the Advertising Fees required to be paid by
the Contributed Restaurants pursuant to the terms of this Agreement and in
accordance with the Managing Standard.
(ii)            Wendy’s Properties hereby agrees to pay Advertising Fees in an
amount to be determined by the Manager which is comparable to the Advertising
Fees payable by Franchisees to fund Wendy’s regional, national and international
marketing and advertising activities, payable from collections in the applicable
Contributed Restaurant Accounts.  Manager may, in accordance with the Managing
Standard, increase or reduce the Advertising Fees required to be paid by Wendy’s
Properties from time to time.
(e)            Gift Card Sales and Redemptions.  The Manager shall be
responsible for administering the gift card programs of the Wendy’s Brand and
shall collect the proceeds of the initial sale of gift cards that are sold on
the internet, at Contributed Restaurants, at New Contributed Restaurants, at
third-party retail locations or at other gift card vendors in one or more
accounts in the name of the Manager (or a Subsidiary thereof).  Following the
redemption of any gift card or portion thereof at any Contributed Restaurant or
New Contributed Restaurant, the Manager shall deposit the corresponding gift
card redemption amount into the Contributed Restaurant Accounts within fourteen
(14) days of such redemption.  The Manager shall reimburse the applicable
Franchisee or Non-Securitization Entity with respect to the redemption of gift
cards sold at these locations or any portion thereof in accordance with the
Manager’s normal practices and the Managing Standard. The proceeds of the
initial sale of gift cards sold at Franchised Restaurants shall be held in
accounts in the name of the selling Franchisee, and the Manager will engage a
third-party vendor to administer reimbursements of the applicable Franchisee or
Non-Securitization Entity with respect to the redemption of gift cards sold at
Franchised Restaurants.
17

--------------------------------------------------------------------------------

(f)            Tenant Improvement Funds.  The Manager shall be responsible for
collecting and administering tenant improvement allowances and similar amounts
received from landlords with respect to the Contributed Restaurant Third-Party
Leases.  Any such amounts received from landlords will be collected and
maintained in one or more accounts in the name of the Manager, and will be
utilized by the Manager for improvements, renovations or other capital
expenditures in respect of real property subject to the Contributed Restaurant
Third-Party Leases or, to the extent any such funds represent a reimbursement of
such expenditures previously made by the Manager, may be retained by the
Manager.  The Manager shall administer such amounts in accordance with the
Managing Standard.
Section 2.3                          Records.
(a)            The Manager shall, in accordance with the Current Practice,
retain all material data (including computerized records) relating directly to,
or maintained in connection with, the servicing of the Managed Assets at its
address indicated in Section 8.5 (or at an off-site storage facility reasonably
acceptable to the Securitization Entities, the Servicer and the Back-Up Manager)
or, upon thirty (30) days’ notice to the Securitization Entities, the Rating
Agency, the Back-Up Manager, the Trustee and the Servicer, at such other place
where the servicing office of the Manager is located (provided that the
servicing office of the Manager shall at all times be located in the United
States), and shall give the Trustee, the Back-Up Manager and the Servicer access
to all such data in accordance with the terms and conditions of the Related
Documents; provided, however, that the Trustee shall not be obligated to verify,
recalculate or review any such data.  The Manager acknowledges that the
Franchise Holder shall own the Intellectual Property rights in all such data.
(b)            If the rights of Wendy’s, as the initial Manager, shall have been
terminated in accordance with Section 6.1 or if this Agreement shall have been
terminated pursuant to Section 8.1, Wendy’s, as the initial Manager, shall, upon
demand of the Trustee (based upon the written direction of the Control Party),
in the case of a termination pursuant to Section 6.1, or upon the demand of the
Securitization Entities, in the case of a termination pursuant to Section 8.1,
deliver to the Successor Manager all data in its possession or under its control
(including computerized records) necessary or desirable for the servicing of the
Managed Assets.
Section 2.4                          Administrative Duties of Manager.
(a)            Duties with Respect to the Related Documents.  The Manager, in
accordance with the Managing Standard, shall perform the duties of the
applicable Securitization Entities under the Related Documents except for those
duties that are required to be performed by the equity holders, stockholders,
directors, or managers of such Securitization Entity pursuant to applicable
law.  In furtherance of the foregoing, the Manager shall consult with the
managers or the directors, as the case may be, of the Securitization Entities as
the Manager deems appropriate regarding the duties of the Securitization
Entities under the Related Documents.  The Manager shall monitor the performance
of the Securitization Entities and, promptly upon obtaining Actual Knowledge
thereof, shall advise the applicable Securitization Entity when action is
necessary to comply with such Securitization Entity’s duties under the Related
Documents.  The Manager shall prepare for execution by the Securitization
Entities or shall cause the preparation by other appropriate Persons of all such
documents, reports, filings,
18

--------------------------------------------------------------------------------

instruments, certificates, notices and opinions as it shall be the duty of the
Securitization Entities to prepare, file or deliver pursuant to the Related
Documents.
(b)            Duties with Respect to the Securitization Entities.  In addition
to the duties of the Manager set forth in this Agreement or any of the Related
Documents, the Manager, in accordance with the Managing Standard, shall perform
such calculations and shall prepare for execution by the Securitization Entities
or shall cause the preparation by other appropriate Persons of all such
documents, reports, filings, instruments, certificates, notices and opinions as
it shall be the duty of the Securitization Entities to prepare, file or deliver
pursuant to applicable law, including, for the avoidance of doubt, securities
laws and franchise laws.  Pursuant to the directions of the Securitization
Entities and in accordance with the Managing Standard, the Manager shall
administer, perform or supervise the performance of such other activities in
connection with the Securitization Entities as are not covered by any of the
foregoing provisions and as are expressly requested by any Securitization Entity
and are reasonably within the capability of the Manager.
(c)            Records.  The Manager shall maintain appropriate books of account
and records relating to the Services performed under this Agreement, which books
of account and records shall be accessible for inspection by the Securitization
Entities during normal business hours and upon reasonable notice and by the
Trustee, the Back-Up Manager, the Servicer and the Controlling Class
Representative in accordance with Section 3.1(e).
(d)            Election of Controlling Class Representative.  Pursuant to
Section 11.1(d) of the Base Indenture, if two CCR Candidates both receive votes
from Controlling Class Members holding beneficial interests in exactly 50% of
the Aggregate Outstanding Principal Amount of Notes of the Controlling Class
with respect to which votes were submitted, the Manager shall have the right to
direct the Trustee to appoint one of such CCR Candidates as the Controlling
Class Representative.
Section 2.5                          No Offset.  The payment obligations of the
Manager under this Agreement shall not be subject to, and the Manager hereby
waives, in connection with the performance of such obligations, any right of
offset that the Manager has or may have against the Trustee, the Servicer or the
Securitization Entities, whether in respect of this Agreement, the other Related
Documents or any document governing any Managed Asset or otherwise.
Section 2.6                          Compensation and Expenses.  As compensation
for the performance of its obligations under this Agreement, the Manager shall
receive the Weekly Management Fee and the Supplemental Management Fee, if any,
on each Weekly Allocation Date out of amounts available therefor under the
Indenture on such Weekly Allocation Date in accordance with the Priority of
Payments.  The Manager is required to pay from its own funds all expenses it may
incur in performing its obligations hereunder.
Section 2.7                          Indemnification.
(a)            The Manager agrees to indemnify and hold harmless each of the
Securitization Entities, the Trustee, the Back-Up Manager and the Servicer (both
in its capacity as Servicer and as Control Party) and their respective members,
officers, directors, managers,
19

--------------------------------------------------------------------------------

employees and agents (each, an “Indemnitee”) against all claims, losses,
penalties, fines, forfeitures, liabilities, obligations, damages, actions, suits
and related costs and judgments and other costs, fees and reasonable expenses,
including reasonable and documented fees, out-of-pocket charges and
disbursements of counsel (other than the allocated costs of in-house counsel),
that any of them may incur as a result of (i) the failure of the Manager to
perform or observe its obligations under this Agreement or any other Related
Document to which it is a party in its capacity as Manager, (ii) the breach by
the Manager of any representation, warranty or covenant under this Agreement or
any other Related Document to which it is a party in its capacity as Manager; or
(iii) the Manager’s bad faith, negligence or willful misconduct in the
performance of its duties under this Agreement and the other Related Documents;
provided, however, that there shall be no indemnification under this
Section 2.7(a) in respect of losses on the value of any Securitized Assets for a
breach of any representation, warranty or covenant relating to any New Asset
provided in Article V so long as the Manager has complied with Section 2.7(b)
and Section 2.7(c) hereunder; provided, further, that the Manager shall have no
obligation of indemnity to an Indemnitee to the extent any such claims, losses,
penalties, fines, forfeitures, liabilities, obligations, damages, actions, suits
and related costs and judgments and other costs, fees and reasonable expenses
are caused by the bad faith, gross negligence, willful misconduct, or breach of
this Agreement by such Indemnitee (unless caused by the Manager with respect to
a Securitization Entity).  In the event the Manager is required to make an
indemnification payment pursuant to this Section 2.7(a) the Manager shall
promptly pay such indemnification payment directly to the applicable Indemnitee
(or, if due to a Securitization Entity, shall deposit such indemnification
payment directly to the Collection Account).
(b)            In the event of a breach of any representation, warranty or
covenant relating to any New Asset provided in Article V that is not remedied
within thirty (30) days of the Manager having obtained Actual Knowledge of such
breach or written notice thereof, the Manager shall promptly notify the Trustee
and the Servicer and either (x) repurchase all of the Franchise Assets,
Contributed Restaurant Assets and Real Estate Assets relating to such Franchised
Restaurant, Contributed Restaurant or New Contributed Restaurant for an amount
equal to the related Indemnification Amount or to pay the Indemnification Amount
to the applicable Securitization Entity and (y) reimburse the applicable
Securitization Entity for the expenses related to defending or enforcing its
rights in such Securitization IP; provided, that if the applicable breach
affects only a portion of the Franchise Assets, Contributed Restaurant Assets
and/or Real Estate Assets relating to a Franchised Restaurant, Contributed
Restaurant or New Contributed Restaurant without Material Adverse Effect on the
cash flow generated by the unaffected Franchise Assets, Contributed Restaurant
Assets and/or Real Estate Assets, the Manager shall only be required to
repurchase or pay the Indemnification Amount with respect to the affected
Franchise Assets, Contributed Restaurant Assets and/or Real Estate Assets.  Upon
confirmation by the Trustee or the Servicer of the payment by the Manager of the
Indemnification Amount to the Collection Account with respect to any Franchised
Restaurant, Contributed Restaurant or New Contributed Restaurant in accordance
with the preceding sentence and all amounts, if any, owing at such time under
Section 2.7(c) below, the applicable Securitization Entity shall, to the extent
permitted by applicable law and subject to receipt of necessary landlord
consents, assign all such Franchise Assets, Contributed Restaurant Assets or
Real Estate Assets to the Manager and the Manager shall accept assignment of
such Franchise Assets, Contributed Restaurant Assets and Real Estate Assets from
the relevant Securitization Entity.  Such Securitization Entity shall, in such
event, make all assignments of such Franchise
20

--------------------------------------------------------------------------------

Assets, Contributed Restaurant Assets and Real Estate Assets necessary to effect
such assignment, as applicable.  Any such assignment by any Securitization
Entity shall be without recourse to, or representation or warranty by, such
Securitization Entity and such Franchise Assets, Contributed Restaurant Assets
and Real Estate Assets shall no longer be subject to the Lien of the Indenture.
(c)            In addition to the rights provided in Section 2.7(b), the Manager
agrees to indemnify and hold each Indemnitee harmless if any action or
proceeding (including any governmental investigation and/or the assessment of
any fines or similar items) shall be brought or asserted against such Indemnitee
in respect of a material breach of any representation, warranty or covenant
relating to any New Asset provided in Article V to the extent provided in
Section 2.7(a).
(d)            Any Indemnitee that proposes to assert the right to be
indemnified under this Section 2.7 shall promptly, after receipt of notice of
the commencement of any action, suit or proceeding against such party in respect
of which a claim is to be made against the Manager, notify the Manager of the
commencement of such action, suit or proceeding, enclosing a copy of all papers
served.  In the event that any action, suit or proceeding shall be brought
against any Indemnitee, such Indemnitee shall notify the Manager of the
commencement thereof and the Manager shall be entitled to participate in, and to
the extent that it shall wish, to assume the defense thereof, with its counsel
reasonably satisfactory to such Indemnitee (which, in the case of a
Securitization Entity, shall be reasonably satisfactory to the Control Party as
well), and after notice from the Manager to such Indemnitee of its election to
assume the defense thereof, the Manager shall not be liable to such Indemnitee
for any legal expenses subsequently incurred by such Indemnitee in connection
with the defense thereof; provided that the Manager shall not enter into any
settlement with respect to any claim or proceeding unless such settlement
includes a release of such Indemnitee from all liability on claims that are the
subject matter of such settlement; and provided, further, that the Indemnitee
shall have the right to employ its own counsel in any such action the defense of
which is assumed by the Manager in accordance with this Section 2.7(d), but the
fees and expenses of such counsel shall be at the expense of such Indemnitee
unless (i) the employment of counsel by such Indemnitee has been specifically
authorized by the Manager, (ii) the Manager is advised in writing by counsel to
such Indemnitee or the Control Party that joint representation would give rise
to a conflict of interest between such Indemnitee’s position and the position of
the Manager in respect of the defense of the claim, (iii) the Manager shall have
failed within a reasonable period of time to assume the defense of such action
or proceeding and employ counsel reasonably satisfactory to the Indemnitee in
any such action or proceeding or (iv) the named parties to any such action or
proceeding (including any impleaded parties) include both the Indemnitee and the
Manager, and the Indemnitee shall have been advised by counsel that there may be
one or more legal defenses available to it which are different from or
additional to those available to the Manager (in which case, the Indemnitee
notifies the Manager in writing that it elects to employ separate counsel at the
expense of the Manager, the reasonable fees and expenses of such Indemnitee’s
counsel shall be borne by the Manager and the Manager shall not have the right
to assume the defense of such action or proceeding on behalf of such Indemnitee,
it being understood, however, that the Manager shall not, in connection with any
one such action or proceeding or separate but substantially similar or related
actions or proceedings in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for such fees and expenses of more than
one
21

--------------------------------------------------------------------------------

separate firm of attorneys at any time for the Indemnitee).  The provisions of
this Section 2.7 shall survive the termination of this Agreement or the earlier
resignation or removal of any party hereto; provided, however, that no Successor
Manager shall be liable under this Section 2.7 with respect to any Defective New
Asset or any other matter occurring prior to its succession hereunder. 
Notwithstanding anything in this Section 2.7 to the contrary, any delay or
failure by an Indemnitee in providing the Manager with notice of any action
shall not relieve the Manager of its indemnification obligations except to the
extent the Manager is materially prejudiced by such delay or failure of notice.
Section 2.8                          Nonpetition Covenant.  The Manager shall
not, prior to the date that is one year and one day, or if longer, the
applicable preference period then in effect, after the payment in full of the
Outstanding Principal Amount of the Notes of each Series, petition or otherwise
invoke the process of any court or governmental authority for the purpose of
commencing or sustaining a case against any Securitization Entity under any
insolvency law or appointing a receiver, liquidator, assignee, trustee,
custodian, sequestrator or other similar official of such Securitization Entity
or any substantial part of its property, or ordering the winding up or
liquidation of the affairs of such Securitization Entity.
Section 2.9                          Franchisor Consent.  Subject to the
Managing Standard and the terms of the Indenture, the Manager shall have the
authority, on behalf of the applicable Securitization Entities, to grant or
withhold consents of the “franchisor” required under the Franchise Documents.
22

--------------------------------------------------------------------------------

Section 2.10                          Appointment of Sub-managers.  The Manager
may enter into Sub-managing Arrangements with third parties (including
Affiliates) (each, a “Sub-manager”) to provide the Services hereunder; provided,
other than with respect to a Sub-managing Arrangement with an Affiliate of the
Manager, that no Sub-managing Arrangement shall be effective unless and until
(i) the Manager receives the consent of the Control Party, (ii) such sub-manager
executes and delivers an agreement, in form and substance reasonably
satisfactory to the Control Party, to perform and observe, or in the case of an
assignment, an assumption by such successor entity of the due and punctual
performance and observance of, the applicable covenants and conditions to be
performed or observed by the Manager under this Agreement; provided that such
Sub-managing Arrangement shall be terminable by the Control Party upon a Manager
Termination Event and shall contain transitional servicing provisions
substantially similar to those provided in Section 6.3 and intellectual property
provisions substantially similar to those provided in Section 6.4, (iii) a
written notice has been provided to the Trustee, the Back-Up Manager and the
Control Party and (iv) such Sub-managing Arrangement, or assignment and
assumption by such Sub-manager, satisfies the Rating Agency Condition.  The
Manager shall not enter into any Sub-managing Arrangement which delegates the
performance of any fundamental business operations such as responsibility for
the franchise development, operations and marketing strategies for the Wendy’s
Brand and Branded Restaurants to any Person that is not an Affiliate without
receiving the prior written consent of the Control Party.  Notwithstanding
anything to the contrary herein or in any Sub-managing Arrangement, the Manager
shall remain primarily and directly liable for its obligations hereunder and in
connection with any Sub-managing Arrangement.
Section 2.11                          Insurance/Condemnation Proceeds.  Upon
receipt of any Insurance/Condemnation Proceeds, the Manager (on behalf of the
Securitization Entities), in accordance with Section 5.10(f) of the Base
Indenture, shall deposit or cause the deposit of such Insurance/Condemnation
Proceeds to the Insurance Proceeds Account.  At the election of the Manager (on
behalf of the applicable Securitization Entity) (as notified by the Manager to
the Trustee, the Servicer, and the Back-Up Manager promptly after receipt of the
Insurance/Condemnation Proceeds) and so long as no Rapid Amortization Event
shall have occurred and be continuing, the Manager (on behalf of the
Securitization Entities) may reinvest such Insurance/Condemnation Proceeds to
repair or replace the assets in respect of which such proceeds were received
within the applicable Casualty Reinvestment Period; provided that (i) in the
event the Manager has repaired or replaced the assets with respect to which such
Insurance/Condemnation Proceeds have been received prior to the receipt of such
Insurance/Condemnation Proceeds, such Insurance/Condemnation Proceeds shall be
used to reimburse the Manager for any expenditures in connection with such
repair or replacement and (ii) any Insurance/Condemnation Proceeds received in
connection with the exercise of any non-temporary condemnation, eminent domain
or similar powers exercised pursuant to Requirements of Law may be reinvested in
Eligible Assets.
Section 2.12                          Permitted Asset Dispositions.  The Manager
(acting on behalf of the Securitization Entities), in accordance with
Section 8.16 of the Base Indenture and the Managing Standard, may dispose of
property of the Securitization Entities from time to time pursuant to a
Permitted Asset Disposition.  Upon receipt of any Asset Disposition Proceeds
from any Permitted Asset Disposition, the Manager (on behalf of the
Securitization Entities), in accordance with Section 5.10(e) of the Base
Indenture, shall deposit or cause the deposit of such
23

--------------------------------------------------------------------------------

Asset Disposition Proceeds to the Asset Disposition Proceeds Account.  At the
election of the Manager (on behalf of the applicable Securitization Entity) and
so long as no Rapid Amortization Event shall have occurred and be continuing,
the Manager (on behalf of the Securitization Entities) may reinvest such Asset
Disposition Proceeds in Eligible Assets within the applicable Asset Disposition
Reinvestment Period.
Section 2.13                          Letter of Credit Reimbursement Agreement. 
In the event that any of TWC or Wendy’s (together, the “Parent Entities”) has
deposited cash collateral as security for its obligations under the Letter of
Credit Reimbursement Agreement into a bank account maintained in the name of the
Master Issuer, (i) if the Parent Entities fail to make any payment to the Master
Issuer when due under the Letter of Credit Reimbursement Agreement, the Manager
shall withdraw the amount of such delinquent payment from such bank account
within one Business Day of the due date of such payment under the Letter of
Credit Reimbursement Agreement and deposit such amount into the Collection
Account, and (ii) if the amount on deposit in such account exceeds an amount
equal to 105% of the sum of (x) the aggregate exposure under all outstanding
letters of credit under the Letter of Credit Reimbursement Agreement plus
(y) the aggregate amount then due to the Master Issuer under Section 4 or
Section 5 of the Letter of Credit Reimbursement Agreement, the Manager shall
withdraw the amount of such excess from such account and pay such excess to the
applicable Parent Entity.
Section 2.14                          Manager Advances.  The Manager may, but is
not obligated to, make Manager Advances to, or on behalf of, any Securitization
Entity in connection with the operation of the Contributed Franchised Restaurant
Business, the Contributed Restaurant Business and other Managed Assets.  Manager
Advances will accrue interest at the Advance Interest Rate and shall be
reimbursable on each Weekly Allocation Date in accordance with the Priority of
Payments.
ARTICLE III

STATEMENTS AND REPORTS
Section 3.1                          Reporting by the Manager.


(a)            Reports Required Pursuant to the Indenture.  The Manager, on
behalf of the Securitization Entities, shall furnish, or cause to be furnished,
to the Trustee, all reports and notices required to be delivered to the Trustee
by any Securitization Entity pursuant to the Indenture (including pursuant to
Article IV of the Base Indenture) or any other Related Document.
(b)            Delivery of Financial Statements.  The Manager shall provide the
financial statements of TWC and the Securitization Entities as required under
Section 4.1(g) and (h) of the Base Indenture.
(c)            Franchisee Termination Notices.  The Manager shall send to the
Trustee, the Servicer and the Back-Up Manager, as soon as reasonably practicable
but in no event later than fifteen (15) Business Days of the receipt thereof, a
copy of any notices of termination of one or more Franchise Agreements sent by
the Manager on behalf of the Franchise Holder to any
24

--------------------------------------------------------------------------------

Franchisee unless (i) the related Franchised Restaurant(s) generated less than
$500,000 in royalties during the immediately preceding fiscal year or (ii) the
related Franchised Restaurant(s) continue to operate pursuant to an agreement
between the Franchise Holder or the Manager on its behalf and such Franchisee.
(d)            Notice Regarding Real Estate Assets.  In the event that any
Securitization Entity, or the Manager on behalf of any Securitization Entity,
receives any written notice from a lessor of any lease included in the Real
Estate Assets regarding the lack of payment or alleging any breach, violation or
default under the applicable leases or action be taken to remedy a breach,
violation or default, excluding any such notice in respect of non-monetary
breach, violation or default as to which the Manager is contesting or expects to
contest in good faith, the Manager shall promptly, but in any event within
fifteen (15) Business Days from such receipt, notify the Trustee and the
Servicer.
(e)            Additional Information; Access to Books and Records.  The Manager
shall furnish from time to time such additional information regarding the
Securitized Assets or compliance with the covenants and other agreements of
Wendy’s and any Securitization Entity under the Related Documents as the
Trustee, the Back-Up Manager or the Servicer may reasonably request, subject at
all times to compliance with the 1934 Act, the 1933 Act and any other applicable
law.  The Manager shall, and shall cause each Securitization Entity to, permit,
at reasonable times upon reasonable notice, the Servicer, the Controlling Class
Representative and the Trustee or any Person appointed by any of them as its
agent to visit and inspect any of its properties, examine its books and records
and discuss its affairs with its officers, directors, managers, employees and
independent certified public accountants, and up to one such visit and
inspection by each of the Servicer, the Controlling Class Representative and the
Trustee, or any Person appointed by them shall be reimbursable as a
Securitization Operating Expense per calendar year, with any additional visit or
inspection by any such Person being at such Person’s sole cost and expense;
provided, however that during the continuance of a Warm Back-Up Management
Trigger Event, a Rapid Amortization Event, a Default, or an Event of Default, or
to the extent expressly required without the instruction of any other party
under the terms of any Related Documents, any such Person may visit and conduct
such activities at any time and all such visits and activities will constitute a
Securitization Operating Expense.  Notwithstanding the foregoing, the Manager
shall not be required to disclose or make available communications protected by
the attorney-client privilege.
(f)            Leadership Team Changes.  The Manager shall promptly notify the
Trustee, the Back-Up Manager and the Servicer of any termination or resignation
of any persons included in the Leadership Team that occurs within 12 months
following a Change of Control.
Section 3.2                          Appointment of Independent Auditor.  On or
before the Closing Date, the Securitization Entities shall appoint a firm of
independent public accountants of recognized national reputation that is
reasonably acceptable to the Control Party to serve as the independent auditors
(“Independent Auditors”) for purposes of preparing and delivering the reports
required by Section 3.3.  It is hereby acknowledged that the accounting firm of
Deloitte & Touche LLP is acceptable for purposes of serving as Independent
Auditors.  The Securitization Entities may not remove the Independent Auditors
without first giving thirty (30) days’ prior written notice to the Independent
Auditors, with a copy of such notice also given
25

--------------------------------------------------------------------------------

concurrently to the Trustee, the Rating Agency, the Control Party, the Manager
(if applicable) and the Servicer.  Upon any resignation by such firm or removal
of such firm, the Securitization Entities shall promptly appoint a successor
thereto that shall also be a firm of independent public accountants of
recognized national reputation to serve as the Independent Auditors hereunder. 
If the Securitization Entities shall fail to appoint a successor firm of
Independent Auditors within thirty (30) days after the effective date of any
such resignation or removal, the Control Party shall promptly appoint a
successor firm of independent public accountants of recognized national
reputation that is reasonably satisfactory to the Manager to serve as the
Independent Auditors hereunder.  The fees of any Independent Auditors shall be
payable by the Securitization Entities.
Section 3.3                          Annual Accountants’ Reports.  The Manager
shall furnish, or cause to be furnished to the Trustee, the Servicer and the
Rating Agency, within one hundred twenty (120) days after the end of each fiscal
year of the Manager, commencing with the fiscal year ending on or about
January 3, 2016,  (i) a report of the Independent Auditors (who may also render
other services to the Manager) or the Back-Up Manager summarizing the findings
of a set of agreed-upon procedures performed by the Independent Auditors or the
Back-Up Manager with respect to compliance with the Quarterly Noteholders’
Reports for such fiscal year (or other period) with the standards set forth
herein, and (ii) a report of the Independent Auditors or the Back-Up Manager to
the effect that such firm has examined the assertion of the Manager’s management
as to its compliance with its management requirements for such fiscal year (or
other period), and that (x) in the case of the Independent Auditors, such
examination was made in accordance with standards established by the American
Institute of Certified Public Accountants and (y) except as described in the
report, management’s assertion is fairly stated in all material respects.  In
the case of the Independent Auditors, the report will also indicate that the
firm is independent of the Manager within the meaning of the Code of
Professional Ethics of the American Institute of Certified Public Accountants
(each, an “Annual Accountants’ Report”).  In the event such Independent Auditors
require the Trustee to agree to the procedures to be performed by such firm in
any of the reports required to be prepared pursuant to this Section 3.3, the
Manager shall direct the Trustee in writing to so agree as to the procedures
described therein; it being understood and agreed that the Trustee shall deliver
such letter of agreement (which shall be in a form satisfactory to the Trustee)
in conclusive reliance upon the direction of the Manager, and the Trustee has
not made any independent inquiry or investigation as to, and shall have no
obligation or liability in respect of, the sufficiency, validity or correctness
of such procedures.
Section 3.4                          Available Information.  The Manager, on
behalf of the Securitization Entities, shall make available the information
requested by prospective purchasers necessary to satisfy the requirements of
Rule 144A under the 1933 Act, as amended, and the 1940 Act, as amended.  The
Manager shall deliver such information, and shall promptly deliver copies of all
Quarterly Noteholders’ Reports and Annual Accountants’ Reports, to the Trustee
as contemplated by Section 4.1 of the Base Indenture, to enable the Trustee to
redeliver such information to purchasers or prospective purchasers of the Notes
as contemplated by Section 4.4 of the Base Indenture.


26

--------------------------------------------------------------------------------

ARTICLE IV

THE MANAGER
Section 4.1                          Representations and Warranties Concerning
the Manager.  The Manager represents and warrants to each Securitization Entity,
the Trustee and the Servicer, as of the Closing Date (except if otherwise
expressly noted), as follows:


(a)            Organization and Good Standing.  The Manager (i) is a limited
liability company, duly formed and organized, validly existing and in good
standing under the laws of the State of Ohio, (ii) is duly qualified to do
business as a foreign corporation and in good standing under the laws of each
jurisdiction where the character of its property, the nature of its business or
the performance of its obligations under the Related Documents make such
qualification necessary and (iii) has the power and authority (x) to own its
properties and to conduct its business as such properties are currently owned
and such business is currently conducted and (y) to perform its obligations
under this Agreement, except in each case referred to in clause (ii) or (iii) to
the extent that a failure to do so would not reasonably be expected to result in
a Material Adverse Effect on the Manager.
(b)            Power and Authority; No Conflicts.  The execution and delivery by
the Manager of this Agreement and its performance of, and compliance with, the
terms hereof are within the power of the Manager and have been duly authorized
by all necessary corporate action on the part of the Manager.  Neither the
execution and delivery of this Agreement, nor the consummation of the
transactions herein, nor compliance with the provisions hereof, shall conflict
with or result in a breach of, or constitute a default (or an event which, with
notice or lapse of time, or both, would constitute a default) under, any order
of any Governmental Authority or any of the provisions of any Requirement of Law
binding on the Manager or its properties, or the charter or bylaws or other
organizational documents of the Manager, or any of the provisions of any
material indenture, mortgage, lease, contract or other instrument to which the
Manager is a party or by which it or its property is bound or result in the
creation or imposition of any Lien upon any of its property pursuant to the
terms of any such indenture, mortgage, leases, contract or other instrument,
except to the extent such default, creation or imposition would not reasonably
be expected to result in a Material Adverse Effect on the Manager, the
Securitized Assets, or the Securitization Entities.
(c)            Consents.  Except (i) for registrations as a franchise broker or
franchise sales agent as may be required under state franchise statutes and
regulations, (ii) to the extent that a state or foreign franchise law requires
filing and other compliance actions by virtue of considering the Manager as a
“subfranchisor”, (iii) for any consents, licenses, approvals, authorizations,
registrations, notifications, waivers or declarations that have been obtained or
made and are in full force and effect and (iv) to the extent that a failure to
do so would not reasonably be expected to result in a Material Adverse Effect on
the Manager, the Securitized Assets or the Securitization Entities, the Manager
is not required to obtain the consent of any other party or the consent,
license, approval or authorization of, or file any registration or declaration
with, any Governmental Authority in connection with the execution, delivery or
performance by the Manager of this Agreement, or the validity or enforceability
of this Agreement against the Manager.
27

--------------------------------------------------------------------------------

(d)            Due Execution and Delivery.  This Agreement has been duly
executed and delivered by the Manager and constitutes a legal, valid and binding
obligation of the Manager enforceable against the Manager in accordance with its
terms (subject to applicable insolvency laws and to general principles of
equity).
(e)            No Litigation.  There are no actions, suits, investigations or
proceedings pending or, to the Actual Knowledge of the Manager, threatened
against or affecting the Manager, before or by any Governmental Authority having
jurisdiction over the Manager or any of its properties or with respect to any of
the transactions contemplated by this Agreement (i) asserting the illegality,
invalidity or unenforceability, or seeking any determination or ruling that
would affect the legality, binding effect, validity or enforceability of this
Agreement or (ii) which would reasonably be expected to result in a Material
Adverse Effect on the Manager, the Securitized Assets or the Securitization
Entities.
(f)            Compliance with Requirements of Law.  The Manager is in
compliance with all Requirements of Law except to the extent that the failure to
comply therewith would not, in the aggregate, reasonably be expected to result
in a Material Adverse Effect on the Manager, the Securitized Assets or the
Securitization Entities.
(g)            No Default.  The Manager is not in default under any agreement,
contract, instrument or indenture to which the Manager is a party or by which it
or its properties is or are bound, or with respect to any order of any
Governmental Authority, except to the extent such default would not reasonably
be expected to result in a Material Adverse Effect on the Manager or the
Securitized Assets; and no event has occurred which with notice or lapse of time
or both would constitute such a default with respect to any such agreement,
contract, instrument or indenture, or with respect to any such order of any
Governmental Authority.
(h)            Taxes.  The Manager has filed or caused to be filed and shall
file or cause to be filed all federal tax returns and all material state and
other tax returns that are required to be filed except where the failure to do
so would not reasonably be expected to result in a Material Adverse Effect.  The
Manager has paid or caused to be paid, and shall pay or cause to be paid, all
taxes owed by the Manager pursuant to said returns or pursuant to any
assessments made against it or any of its property (other than any amount of tax
the validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with GAAP have been
provided on the books of the Manager).
(i)            Accuracy of Information.  No written report, financial
statements, certificate or other information furnished (other than projections,
budgets, other estimates and general market, industry and economic data) to the
Servicer by or on behalf of the Manager in connection with the transactions
contemplated hereby or pursuant to any provision of this Agreement or any other
Related Document (when taken together with all other information furnished by or
on behalf of the Manager to the Servicer), contains any material misstatement of
fact as of the date furnished or omits to state any material fact necessary to
make the statements therein not materially misleading in each case when taken as
a whole and in the light of the circumstances under which they were made; and
with respect to its projected financial information, the Manager represents only
that such information was prepared in good faith based on assumptions believed
to be reasonable at the time.
28

--------------------------------------------------------------------------------

(j)            Financial Statements.  As of the Closing Date, the audited
consolidated financial statements in TWC’s annual report on Form 10-K for the
fiscal year ended December 28, 2014 and the unaudited condensed consolidated
financial statements in TWC’s quarterly report on Form 10-Q for the fiscal
quarter ended March 29, 2015 incorporated by reference in the offering
memorandum for the Notes (i) present fairly in all material respects the
financial condition of TWC and its Subsidiaries as of such date, and the results
of operations for the respective periods then ended and (ii) were prepared in
accordance with GAAP (except as otherwise stated therein) applied consistently
through the periods involved subject, in the case of such quarterly financial
statements, to the absence of footnotes and to normal year-end audit
adjustments.
(k)            No Material Adverse Change.  Since December 28, 2014, except as
otherwise set forth in the offering memorandum for the Notes, there has been no
development or event that has had or would reasonably be expected to result in a
Material Adverse Effect on the Manager or the Securitized Assets.
(l)            ERISA.  Neither the Manager nor any member of a Controlled Group
that includes the Manager has established, maintains, contributes to, or has any
liability in respect of (or has in the past six years established, maintained,
contributed to, or had any liability in respect of) any Pension Plan.  Neither
the Manager nor any of its Affiliates has any contingent liability with respect
to any post-retirement welfare benefits under a Welfare Plan, other than
liability for continuation (i) described in Part 6 of Subtitle B of Title I of
ERISA or other applicable continuation of coverage laws, (ii) provided in
connection with the payment of severance benefits or (iii) that would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.  Each Employee Benefit Plan presently complies and has been
maintained in compliance with its terms and with the requirements of all
applicable statutes, rules and regulations, including ERISA and the Code, except
for such instances of noncompliance as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.  No
“prohibited transaction” (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) has occurred with respect to any Employee Benefit
Plan, other than transactions effected pursuant to a statutory or administrative
exemption or such transactions as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.  Except as would
not reasonably be expected to result in a Material Adverse Effect, each such
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code is so qualified and nothing has occurred, whether by action or by
failure to act, which would cause the loss of such qualification.
(m)            No Manager Termination Event.  No Manager Termination Event has
occurred or is continuing, and, to the Actual Knowledge of the Manager, there is
no event which, with notice or lapse of time, or both, would constitute a
Manager Termination Event.
(n)            Location of Records.  The offices at which the Manager keeps its
records concerning the Managed Assets are located at the addresses indicated in
Section 8.5.
(o)            DISCLAIMER.  EXCEPT FOR THE MANAGER’S REPRESENTATIONS AND
WARRANTIES SET FORTH HEREIN AND IN ANY OTHER RELATED DOCUMENT, THE MANAGER MAKES
NO WARRANTIES, EXPRESS OR
29

--------------------------------------------------------------------------------

IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, STATUTORY OR OTHERWISE, WITH
RESPECT TO THE SUBJECT MATTER HEREOF TO ANY OTHER PARTY, AND EACH PARTY
EXPRESSLY DISCLAIMS ANY IMPLIED WARRANTIES, INCLUDING WARRANTY OF TITLE,
NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
Section 4.2                          Existence; Status as Manager.  The Manager
shall (a) keep in full effect its existence under the laws of the state of its
incorporation, (b) maintain all rights and privileges necessary or desirable in
the normal conduct of its business and the performance of its obligations
hereunder except to the extent that failure to do so would not reasonably be
expected to result in a Material Adverse Effect and (c) obtain and preserve its
qualification to do business in each jurisdiction in which the failure to so
qualify either individually or in the aggregate would reasonably be expected to
result in a Material Adverse Effect.
Section 4.3                          Performance of Obligations.
(a)            Performance.  The Manager shall perform and observe all of its
obligations and agreements contained in this Agreement and the other Related
Documents in accordance with the terms hereof and thereof and in accordance with
the Managing Standard.
(b)            Special Provisions as to Securitization IP.
(i)            The Manager acknowledges and agrees that the Franchise Holder has
the right and duty to control the quality of the goods and services offered
under the Franchise Holder’s Trademarks included in the Securitization IP and
the manner in which such Trademarks are used in order to maintain the validity
and enforceability of and its ownership of the Trademarks included in the
Securitization IP.  The Manager shall not take any action contrary to the
express written instruction of the Franchise Holder with respect to:  (A) the
promulgation of standards with respect to the operation of Branded Restaurants,
including quality of food, cleanliness, appearance, and level of service (or the
making of material changes to the existing standards), (B) the promulgation of
standards with respect to new businesses, products and services which the
Franchise Holder approves for inclusion in the license granted under any IP
License Agreement (or other license agreement or sublicense agreement for which
the Manager is performing IP Services), (C) the nature and implementation of
means of monitoring and controlling adherence to the standards, (D) the terms of
any Franchise Agreements or other sublicense agreements relating to the quality
standards which licensees must follow with respect to businesses, products, and
services offered under the Trademarks included in the Securitization IP and the
usage of such Trademarks, (E) the commencement and prosecution of enforcement
actions with respect to the Trademarks included in the Securitization IP and the
terms of any settlements thereof, (F) the adoption of any variations on the
Wendy’s Brand which are not in use on the date hereof, or other new Trademarks
to be included in the Securitization IP, (G) the abandonment of any
Securitization IP and (H) any uses of the Securitization IP that are not
consistent with the Managing Standard.  The Franchise Holder shall have the
right to monitor the Manager’s compliance with the foregoing and its performance
of the IP Services and, in furtherance thereof, Manager shall provide the
Franchise Holder, at the Franchise Holder’s written
30

--------------------------------------------------------------------------------

request from time to time, with copies of Franchise Documents and other
sublicenses, samples of products and materials bearing the Trademarks included
in the Securitization IP used by Franchisees and other licensees and
sublicensees.  Nothing in this Agreement shall limit the Franchise Holder’s
rights or the licensees’ obligations under the IP License Agreements or any
other agreement with respect to which the Manager is performing IP Services.
(ii)            The Franchise Holder hereby grants to the Manager a
non-exclusive, royalty-free license to use and sublicense the Securitization IP
in connection with the performance of the Services under this Agreement.  In
connection with the Manager’s use of any Intellectual Property included in the
Securitization IP pursuant to the foregoing license, the Manager agrees to
adhere to the quality control provisions and sublicensing provisions, with
respect to sublicenses issued hereunder, which are contained in each IP License
Agreement, as applicable to the product or service to which such Intellectual
Property pertains, as if such provisions were incorporated by reference herein.
(c)            License from Manager to Franchise Holder.  The Manager hereby
grants the Franchise Holder and any Successor Manager a perpetual,
non-exclusive, royalty-free, sublicensable, worldwide right and license to use
any proprietary software owned by Wendy’s for use in connection with operation
of the Wendy’s System.
(d)            Right to Receive Instructions.  Without limiting the Manager’s
obligations under Section 4.3(b) above, in the event that the Manager is unable
to decide between alternative courses of action, or is unsure as to the
application of any provision of this Agreement, the other Related Documents or
any Managed Documents, or any such provision is, in the good faith judgment of
the Manager, ambiguous as to its application, or is, or appears to be, in
conflict with any other applicable provision, or in the event that this
Agreement, any other Related Document or any Managed Document permits any
determination by the Manager or is silent or is incomplete as to the course of
action which the Manager is required to take with respect to a particular set of
facts, the Manager may make a Consent Request to the Control Party for written
instructions in accordance with the Indenture and the other Related Documents
and, to the extent that the Manager shall have acted or refrained from acting in
good faith in accordance with instructions, if any, received from the Control
Party with respect to such Consent Request, the Manager shall not be liable on
account of such action or inaction to any Person; provided that the Control
Party shall be under no obligation to provide any such instruction if it is
unable to decide between alternative courses of action.  Subject to the Managing
Standard, if the Manager shall not have received appropriate instructions from
the Control Party within ten days of such notice (or within such shorter period
of time as may be specified in such notice), the Manager may, but shall be under
no duty to, take or refrain from taking such action, not inconsistent with this
Agreement or the Related Documents, as the Manager shall deem to be in the best
interests of the Noteholders and the Securitization Entities.  The Manager shall
have no liability to any Secured Party or the Controlling Class Representative
for such action or inaction taken in reliance on the preceding sentence except
for the Manager’s own bad faith, negligence or willful misconduct.
31

--------------------------------------------------------------------------------

(e)            Limitation on Manager’s Duties and Responsibilities.
(i)            The Manager shall not have any duty or obligation to manage, make
any payment in respect of, register, record, sell, reinvest, dispose of, create,
perfect or maintain title to, or any security interest in, or otherwise deal
with the Securitized Assets, to prepare or file any report or other document or
to otherwise take or refrain from taking any action under, or in connection
with, any document contemplated hereby to which the Manager is a party, except
as expressly provided by the terms of this Agreement or the other Related
Documents and consistent with the Managing Standard, and no implied duties or
obligations shall be read into this Agreement against the Manager.  The Manager
nevertheless agrees that it shall, at its own cost and expense, promptly take
all action as may be necessary to discharge any Liens (other than Permitted
Liens) on any part of the Managed Assets which result from valid claims against
the Manager personally whether or not related to the ownership or administration
of the Managed Assets or the transactions contemplated by the Related Documents.
(ii)            Except as otherwise set forth herein and in the other Related
Documents, the Manager shall have no responsibility under this Agreement other
than to render the Services in good faith and consistent with the Managing
Standard.
(iii)            The Manager shall not manage, control, use, sell, reinvest,
dispose of or otherwise deal with any part of the Securitized Assets except in
accordance with the powers granted to, and the authority conferred upon, the
Manager pursuant to this Agreement or the other Related Documents.
(f)            Limitations on the Manager’s Liabilities, Duties and
Responsibilities.  Subject to Section 2.7 and except for any loss, liability,
expense, damage, action, suit or injury arising out of, or resulting from,
(i) any breach or default by the Manager in the observance or performance of any
of its agreements contained in this Agreement or any other Related Document to
which it is a party in its capacity as Manager, (ii) the breach by the Manager
of any representation, warranty or covenant made by it herein or in any other
Related Document to which it is a party in its capacity as Manager or (iii) acts
or omissions constituting the Manager’s own bad faith, negligence or willful
misconduct, in the performance of its duties hereunder or under any other
Related Documents to which it is a party in its capacity as Manager, neither the
Manager nor any of its Affiliates (other than any Securitization Entity),
managers, officers, members or employees shall be liable to any Securitization
Entity, the Noteholders or any other Person under any circumstances, including,
without limitation:
(1)            for any action taken or omitted to be taken by the Manager in
good faith in accordance with the instructions of the Trustee or the Control
Party;
(2)            for any representation, warranty, covenant, agreement or
Indebtedness of any Securitization Entity under the Notes, any other Related
Documents or the Managed Documents, or for any other liability or obligation of
any Securitization Entity;
(3)            for the validity or sufficiency of this Agreement or the due
execution hereof by any party hereto other than the Manager, or the form,
character, genuineness,
32

--------------------------------------------------------------------------------

sufficiency, value or validity of any part of the Securitized Assets (including,
without limitation, the creditworthiness of any Franchisee, lessee or other
obligor thereunder), or for, or in respect of, the validity or sufficiency of
the Related Documents;
(4)            for any action or inaction of the Trustee, the Back-Up Manager or
the Servicer or for the performance of, or the supervision of the performance
of, any obligation under this Agreement or any other Related Document that is
required to be performed by the Trustee, the Back-Up Manager or the Servicer;
and
(5)            for any error of judgment made in good faith that does not
violate the Managing Standard.
(g)            No Financial Liability.  No provision of this Agreement (other
than Sections 2.6, 2.7, 4.3(e)(i) and 4.3(f)) shall require the Manager to
expend or risk its funds or otherwise incur any financial liability in the
performance of any of its rights or powers hereunder, if the Manager shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not compensated by the payment of
the Weekly Management Fees and is otherwise not reasonably assured or provided
to the Manager.  Further, the Manager shall not be obligated to perform any
services not enumerated or otherwise contemplated hereunder, unless the Manager
determines that it is more likely than not that it shall be reimbursed for all
of its expenses incurred in connection with such performance.  The Manager shall
not be liable under the Notes and shall not be responsible for any amounts
required to be paid by the Securitization Entities under or pursuant to the
Indenture.
(h)            Reliance.  The Manager may, reasonably and in good faith,
conclusively rely on, and shall be protected in acting or refraining from acting
when doing so, in each case in accordance with any signature, instrument,
notice, resolution, request, consent, order, certificate, report, opinion, bond
or other document or paper reasonably believed by it to be genuine and believed
by it to be signed by the proper party or parties other than its Affiliates. 
The Manager may reasonably accept a certified copy of a resolution of the board
of directors or other governing body of any corporate or other entity other than
its Affiliates as conclusive evidence that such resolution has been duly adopted
by such body and that the same is in full force and effect.  As to any fact or
matter the manner or ascertainment of which is not specifically prescribed
herein, the Manager may in good faith for all purposes hereof reasonably rely on
a certificate, signed by any Authorized Officer of the relevant party, as to
such fact or matter, and such certificate reasonably relied upon in good faith
shall constitute full protection to the Manager for any action taken or omitted
to be taken by it in good faith in reliance thereon.
(i)            Consultations with Third Parties; Advice of Counsel.  In the
exercise and performance of its duties and obligations hereunder or under any of
the Related Documents, the Manager (A) may act directly or through agents or
attorneys pursuant to agreements entered into with any of them; provided that
the Manager shall remain primarily liable hereunder for the acts or omissions of
such agents or attorneys and (B) may, at the expense of the Manager, consult
with external counsel or accountants selected and monitored by the Manager in
good faith and in the absence of negligence, and the Manager shall not be liable
for anything done, suffered or omitted in good faith by it in accordance with
the advice or opinion of any such external counsel or accountants with respect
to legal or accounting matters.
33

--------------------------------------------------------------------------------

(j)            Independent Contractor.  In performing its obligations as manager
hereunder the Manager acts solely as an independent contractor of the
Securitization Entities, except to the extent the Manager is deemed to be an
agent of the Securitization Entities by virtue of engaging in franchise sales
activities, as a broker, or receiving payments on behalf of the Securitization
Entities, as applicable.  Nothing in this Agreement shall, or shall be deemed
to, create or constitute any joint venture, partnership, employment, or any
other relationship between the Securitization Entities and the Manager other
than the independent contractor contractual relationship established hereby. 
Nothing herein shall be deemed to vest in the Manager title to, or ownership or
property interest in, any of the Securitization IP.  Except as otherwise
provided herein or in the other Related Documents, the Manager shall not be, nor
shall be deemed to be, liable for any acts or obligations of the Securitization
Entities, the Trustee, the Back-Up Manager or the Servicer.
Section 4.4                          Merger and Resignation.
(a)            Preservation of Existence.  The Manager shall not merge into any
other Person or convey, transfer or lease substantially all of its assets;
provided, however, that nothing contained in this Agreement shall be deemed to
prevent (i) the merger into the Manager of another Person, (ii) the
consolidation of the Manager and another Person, (iii) the merger of the Manager
into another Person or (iv) the sale of substantially all of the property or
assets of the Manager to another Person, so long as (A) the surviving Person of
the merger or consolidation or the purchaser of the assets of the Manager shall
continue to be engaged in the same line of business as the Manager and shall
have the capacity to perform its obligations hereunder with at least the same
degree of care, skill and diligence as measured by customary practices with
which the Manager is required to perform such obligations hereunder, (B) in the
case of a merger, consolidation or sale, the surviving Person of the merger or
the purchaser of the assets of the Manager shall expressly assume the
obligations of the Manager under this Agreement and expressly agree to be bound
by all other provisions applicable to the Manager under this Agreement in a
supplement to this Agreement in form and substance reasonably satisfactory to
the Trustee and the Control Party and (C) with respect to such event, in and of
itself, the Rating Agency Condition has been satisfied.
(b)            Resignation.  The Manager shall not resign from the rights,
powers, obligations and duties hereby imposed on it except upon determination
that (A) the performance of its duties hereunder is no longer permissible under
applicable law and (B) there is no reasonable action that the Manager could take
to make the performance of its duties hereunder permissible under applicable
law.  Any such determination permitting the resignation of the Manager pursuant
to clause (A) above shall be evidenced by an Opinion of Counsel to such effect,
delivered to the Trustee, the Back-Up Manager and the Control Party.  No such
resignation shall become effective until a Successor Manager shall have been
appointed by the Control Party (acting at the direction of the Controlling Class
Representative) and shall have assumed the responsibilities and obligations of
the Manager in accordance with Section 6.1(b).  The Trustee, the Securitization
Entities, the Back-Up Manager, the Control Party, the Servicer and the Rating
Agency shall be notified of such resignation in writing by the Manager.  From
and after such effectiveness, the Successor Manager shall be, to the extent of
the assignment, the “Manager” hereunder.  Except as provided above in this
Section 4.4 the Manager may not assign this Agreement or any of its rights,
powers, duties or obligations hereunder.
34

--------------------------------------------------------------------------------

(c)            Term of Manager’s Obligations.  Except as provided in
Section 4.4(a) and Section 4.4(b), the duties and obligations of the Manager
under this Agreement shall commence on the date hereof and continue until this
Agreement shall have been terminated as provided in Section 6.1 or Section 8.1,
and shall survive the exercise by any Securitization Entity, the Trustee or the
Control Party of any right or remedy under this Agreement (other than the right
of termination pursuant to Section 6.1), or the enforcement by any
Securitization Entity, the Trustee, the Servicer, the Back-Up Manager, the
Control Party, the Controlling Class Representative or any Noteholder of any
provision of the Indenture, the Notes, this Agreement or the other Related
Documents.
Section 4.5                          Notice of Certain Events.  The Manager
shall give written notice to the Trustee, the Back-Up Manager, the Servicer and
the Rating Agency promptly upon the occurrence of any of the following events
(but in any event no later than five (5) Business Days after the Manager has
Actual Knowledge of the occurrence of such an event):  (a) the Manager, the
Securitization Entities or any Affiliate thereof shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (b) any “accumulated funding deficiency” or failure to meet
“minimum funding standard” (as defined in Section 302 of ERISA), whether or not
waived, shall exist with respect to any Plan, or any Lien in favor of the PBGC
or a Plan shall arise on the assets of either the Securitization Entities or any
Affiliate thereof, (c) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Control Party, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (d) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (e) the
Manager, the Securitization Entities or any Affiliate thereof incur, or in the
reasonable opinion of the Control Party are likely to incur, any liability in
connection with a complete or partial withdrawal from, or the Insolvency,
Reorganization or termination of, a Multiemployer Plan; (f) any other event or
condition shall occur or exist with respect to a Plan (but in each case in
clauses (a) through (f) above, only if such event or condition, together with
all other such events or conditions, if any, would reasonably be expected to
result in a Material Adverse Effect); (g) a Manager Termination Event, an Event
of Default, a Hot Back-Up Management Trigger Event (as defined in the Back-Up
Management Agreement), a Warm Back-Up Management Trigger Event (as defined in
the Back-Up Management Agreement) or Rapid Amortization Event or any event which
would, with the passage of time or giving of notice or both, would become one or
more of the same; or (h) any action, suit, investigation or proceeding pending
or, to the Actual Knowledge of the Manager, threatened against or affecting the
Manager, before or by any court, administrative agency, arbitrator or
governmental body having jurisdiction over the Manager or any of its properties
either asserting the illegality, invalidity or unenforceability of any of the
Related Documents, seeking any determination or ruling that would affect the
legality, binding effect, validity or enforceability of any of the Related
Documents or that would reasonably be expected to result in a Material Adverse
Effect.
35

--------------------------------------------------------------------------------



Section 4.6                          Capitalization.  The Manager shall have
sufficient capital to perform all of its obligations under this Agreement at all
times from the Closing Date and until the Indenture has been terminated in
accordance with the terms thereof.
Section 4.7                          Maintenance of Separateness.  The Manager
covenants that, except as otherwise contemplated by the Related Documents:
(a)            the books and records of the Securitization Entities shall be
maintained separately from those of the Manager and each of its Affiliates that
is not a Securitization Entity;
(b)            the Manager shall observe (and shall cause each of its Affiliates
that is not a Securitization Entity to observe) corporate and limited liability
company formalities in its dealings with any Securitization Entity;
(c)            all financial statements of the Manager or TWC that are
consolidated to include any Securitization Entity and that are distributed to
any party shall contain detailed notes clearly stating that (i) all of such
Securitization Entity’s assets are owned by such Securitization Entity and
(ii) such Securitization Entity is a separate entity and has separate creditors;
(d)            except as contemplated under Sections 2.2(d), 2.2(e), and 2.2(f),
of this Agreement, the Manager shall not (and shall not permit any of its
Affiliates that is not a Securitization Entity to) commingle its funds with any
funds of any Securitization Entity; provided that the foregoing shall not
prohibit the Manager or any successor to or assignee of the Manager from holding
funds of the Securitization Entities in its capacity as Manager for such entity
in a segregated account identified for such purpose;
(e)            the Manager shall (and shall cause each of its Affiliates that is
not a Securitization Entity to) maintain arm’s length relationships with each
Securitization Entity, and each of the Manager and each of its Affiliates that
is not a Securitization Entity shall be compensated at market rates for any
services it renders or otherwise furnishes to any Securitization Entity, it
being understood that the Weekly Management Fee, the Supplemental Management Fee
and this Agreement are representative of such arm’s length relationship;
(f)            the Manager shall not be, and shall not hold itself out to be,
liable for the debts of any Securitization Entity or the decisions or actions in
respect of the daily business and affairs of any Securitization Entities and the
Manager shall not permit any Securitization Entities to hold the Manager out to
be liable for the debts of such Securitization Entity or the decisions or
actions in respect of the daily business and affairs of such Securitization
Entity; and
(g)            upon an officer or other responsible party of the Manager
obtaining Actual Knowledge that any of the foregoing provisions in this
Section 4.7 has been breached or violated in any material respect, the Manager
shall promptly notify the Trustee, the Back-Up Manager, the Control Party and
the Rating Agency of same and shall take such actions as may be reasonable and
appropriate under the circumstances to correct and remedy such breach or
violation as soon as reasonably practicable under such circumstances.
36

--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS, WARRANTIES AND COVENANTS
Section 5.1                          Representations and Warranties Made in
Respect of New Assets.


(a)            New Franchise Agreements.
(i)            As of the applicable New Asset Addition Date with respect to a
New Franchise Agreement in the United States (a “New U.S. Franchise Agreement”)
acquired or entered into on such New Asset Addition Date, the Manager shall
represent and warrant to the Securitization Entities, the Trustee and the
Servicer that:  (i) such New U.S. Franchise Agreement does not contain terms and
conditions that are reasonably expected to result in (A) a material decrease in
the amount of Collections or Retained Collections, taken as a whole, (B) a
material adverse change in the nature, quality or timing of Collections, taken
as a whole, or (C) a material adverse change in the types of underlying assets
generating Collections, taken as a whole, in each case when compared to the
amount, nature or quality of, or types of assets generating Collections that
would have been reasonably expected to result had such New U.S. Franchise
Agreement been entered into in accordance with the then-current Franchise
Documents; (ii) such New U.S. Franchise Agreement is genuine, and is the legal,
valid and binding obligation of the parties thereto and is enforceable against
the parties thereto in accordance with its terms (except as such enforceability
may be limited by bankruptcy or insolvency laws and by general principles of
equity, regardless of whether such enforceability shall be considered in a
proceeding in equity or at law); (iii) such New U.S. Franchise Agreement
complies in all material respects with all applicable Requirements of Law; (iv)
the Franchisee related to such New U.S. Franchise Agreement is not, to the
Actual Knowledge of the Manager, the subject of a bankruptcy proceeding; (v)
royalty fees payable pursuant to such New U.S. Franchise Agreement are payable
by the related Franchisee at least monthly; (vi) except as required by
applicable Requirements of Law, such New U.S. Franchise Agreement contains no
contractual rights of set-off; and (vii) except as required by applicable
Requirements of Law, such New Franchise Agreement is freely assignable by the
applicable Securitization Entities.
(ii)            As of the applicable New Asset Addition Date with respect to a
New Franchise Agreement that is not a New U.S. Franchise Agreement (a “New
Foreign Franchise Agreement”) acquired or entered into on such New Asset
Addition Date, the Manager shall represent and warrant to the Securitization
Entities, the Trustee and the Servicer that: (i) such New Foreign Franchise
Agreement does not contain terms and conditions that are reasonably expected to
result in (A) a material decrease in the amount of Collections or Retained
Collections, taken as a whole, (B) a material adverse change in the nature,
quality or timing of Collections, taken as a whole, or (C) a material adverse
change in the types of underlying assets generating Collections, taken as a
whole, in each case when compared to the amount, nature or quality of, or types
of assets generating Collections that would have been reasonably expected to
result had such New Foreign Franchise Agreement been entered into in accordance
with the then-current Franchise Documents, (ii) such New Foreign Franchise
Agreement is the legal, valid and binding
37

--------------------------------------------------------------------------------

obligation of the parties thereto, has been fully and properly executed by the
Securitization Entities party thereto and is enforceable in accordance with its
terms (except as such enforceability may be limited by bankruptcy or insolvency
laws and by general principles of equity, regardless of whether such
enforceability shall be considered in a proceeding in equity or at law), (iii)
such New Foreign Franchise Agreement complies in all material respects with all
applicable Requirements of Law and, in the case of a New Foreign Franchise
Agreement governing (A) the operation of the first Franchised Restaurant opened
in a New Foreign Country or (B) the operation of a Franchised Restaurant under a
different business relationship than previously existed between a Securitization
Entity and any Franchisee in such Foreign Country, the Manager has obtained a
legal opinion or other evidence reasonably acceptable to the Control Party to
the effect that such New Foreign Franchise Agreement complies in all material
respects with all applicable Requirements of Law in such Foreign Country; (iv)
except as required by applicable Requirements of Law, such New Foreign Franchise
Agreement contains no contractual rights of set-off; and (v) no Franchisee party
to such New Foreign Franchise Agreement is, to the Actual Knowledge of the
Manager, the subject of a bankruptcy proceeding.
(b)            New Development Agreements.
(i)            As of the applicable New Asset Addition Date with respect to a
New Development Agreement in the United States (a “New U.S. Development
Agreement”) acquired or entered into on such New Asset Addition Date, the
Manager shall represent and warrant to the Securitization Entities, the Trustee
and the Servicer that:  (i) such New U.S. Development Agreement does not contain
terms and conditions that are reasonably expected to result in (A) a material
decrease in the amount of Collections or Retained Collections, taken as a whole,
(B) a material adverse change in the nature, quality or timing of Collections,
taken as a whole, or (C) a material adverse change in the types of underlying
assets generating Collections, taken as a whole, in each case when compared to
the amount, nature or quality of, or types of assets generating Collections that
would have been reasonably expected to result had such New U.S. Development
Agreement been entered into in accordance with the then-current Franchise
Documents; (ii) such New U.S. Development Agreement is genuine, and is the
legal, valid and binding obligation of the parties thereto and is enforceable
against the parties thereto in accordance with its terms (except as such
enforceability may be limited by bankruptcy or insolvency laws and by general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law); (iii) such New U.S. Development
Agreement complies in all material respects with all applicable Requirements of
Law; (iv) the Franchisee related to such New U.S. Development Agreement is not,
to the Actual Knowledge of the Manager, the subject of a bankruptcy proceeding;
(v) except as required by applicable Requirements of Law, such New U.S.
Development Agreement contains no contractual rights of set-off; and (vi) except
as required by applicable Requirements of Law, such New U.S. Development
Agreement is freely assignable by the applicable Securitization Entities.
(ii)            As of the applicable New Asset Addition Date with respect to a
New Development Agreement that is not a New U.S. Development Agreement (a “New
38

--------------------------------------------------------------------------------

Foreign Development Agreement”) acquired or entered into on such New Asset
Addition Date, the Manager shall represent and warrant to the Securitization
Entities, the Trustee and the Servicer that: (i) such New Foreign Development
Agreement does not contain terms and conditions that are reasonably expected to
result in (A) a material decrease in the amount of Collections or Retained
Collections, taken as a whole, (B) a material adverse change in the nature,
quality or timing of Collections, taken as a whole, or (C) a material adverse
change in the types of underlying assets generating Collections, taken as a
whole, in each case when compared to the amount, nature or quality of, or types
of assets generating Collections that would have been reasonably expected to
result had such New Foreign Development Agreement been entered into in
accordance with the then-current Franchise Documents, (ii) such New Foreign
Development Agreement is the legal, valid and binding obligation of the parties
thereto, has been fully and properly executed by the Securitization Entities
party thereto and is enforceable in accordance with its terms (except as such
enforceability may be limited by bankruptcy or insolvency laws and by general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law), (iii) such New Foreign
Development Agreement complies in all material respects with all applicable
Requirements of Law and, in the case of a New Foreign Development Agreement
governing (A) the operation of the first Franchised Restaurant opened in a New
Foreign Country or (B) the operation of a Franchised Restaurant under a
different business relationship than previously existed between a Securitization
Entity and any Franchisee in such Foreign Country, the Manager has obtained a
legal opinion or other evidence reasonably acceptable to the Control Party to
the effect that such New Foreign Development Agreement complies in all material
respects with all applicable Requirements of Law in such Foreign Country; (iv)
except as required by applicable Requirements of Law, such New Foreign
Development Agreement contains no contractual rights of set-off; and (v) no
Franchisee party to such New Foreign Development Agreement is, to the Actual
Knowledge of the Manager, the subject of a bankruptcy proceeding.
(c)            New Contributed Restaurant Assets.  As of the applicable New
Asset Addition Date, with respect to each Contributed Restaurant Asset acquired
on such New Asset Addition Date, the Manager shall represent and warrant to the
Securitization Entities, the Trustee and the Servicer that: (i) the applicable
Securitization Entity owns full legal and equitable title to each such
Contributed Restaurant Asset, free and clear of any Lien (other than Permitted
Liens) and (ii) the addition of such Contributed Restaurant Asset could not be
reasonably expected to have a Material Adverse Effect.
(d)            New Franchisee Notes.  As of the applicable New Asset Addition
Date with respect to a New Franchisee Note acquired or entered into on such New
Asset Addition Date, the Manager shall represent and warrant to the
Securitization Entities, the Trustee and the Servicer that:  (i)  such agreement
is genuine, and is the legal, valid and binding obligation of the parties
thereto and is enforceable against the parties thereto in accordance with its
terms (except as such enforceability may be limited by bankruptcy or insolvency
laws and by general principles of equity, regardless of whether such
enforceability shall be considered in a proceeding in equity or at law); (ii)
such agreement complies in all material respects with all applicable
Requirements of Law; (iii) the Franchisee related to such agreement is not the
subject
39

--------------------------------------------------------------------------------

of a bankruptcy proceeding; and (iv) except as required by applicable
Requirements of Law, such agreement is freely assignable by the applicable
Securitization Entities.
(e)            New Owned Real Property.  As of the applicable New Asset Addition
Date with respect to New Owned Real Property acquired on such date, the Manager
shall represent and warrant to the Securitization Entities, the Trustee and the
Servicer that:  (i) Wendy’s Properties holds fee simple title to the premises of
such New Owned Real Property, free and clear of all Liens (other than Permitted
Liens); (ii) such New Owned Real Property is leased to a Franchisee or (in the
case of the site of a Retained Restaurant or a Reacquired Restaurant) a
Non-Securitization Entity; (iii) Wendy’s Properties is not in material default
in any respect in the performance, observance or fulfillment of any obligations,
covenants or conditions applicable to such New Owned Real Property, the
violation of which could create a reversion of title to such New Owned Real
Property to any Person; (iv) to the Manager’s Actual Knowledge, the use of such
New Owned Real Property complies in all material respects with all applicable
legal requirements, including building and zoning ordinances and codes and the
certificate of occupancy issued for such property, except where a failure to
comply would not reasonably be expected to have a Material Adverse Effect; (v)
neither Wendy’s Properties nor, to the Actual Knowledge of the Manager, any
Person leasing such property from Wendy’s Properties, is in material default
under any lease of such property and no condition or event exists, that, after
the notice or lapse of time or both, would constitute a material default
thereunder by Wendy’s Properties or, to the Actual Knowledge of the Manager, by
any other party thereto, except where such default would not reasonably be
expected to have a Material Adverse Effect; (vi) no condemnation or similar
proceeding has been commenced nor, to the Actual Knowledge of the Manager, is
threatened in writing with respect to all or any material portion of such New
Owned Real Property that was not considered in the acquisition of such New Owned
Real Property; (vii) all material certifications, permits, licenses and
approvals, including certificates of completion and occupancy permits required
for the legal use, occupancy and operation of the Branded Restaurant on such New
Owned Real Property, if such property is open for business, have been obtained
and are in full force and effect, except as would not reasonably be expected to
have a Material Adverse Effect; and (viii) the Manager has paid, caused to be
paid, or confirmed that all taxes required to be paid by Wendy’s Properties in
connection with the acquisition of such New Owned Real Property have been paid
in full from funds of the Securitization Entities.
(f)            New Leased Real Property.  As of the applicable New Asset
Addition Date with respect to New Franchised Restaurant Leases and New Retained
Restaurant Leases (“New Leased Real Property”) acquired or entered into on such
New Asset Addition Date, the Manager shall represent and warrant to the
Securitization Entities, the Trustee and the Servicer that:  (i) no material
default by Wendy’s Properties, or to the Actual Knowledge of the Manager, by any
other party, exists under any provision of such lease, and no condition or event
exists, that, after the notice or lapse of time or both, would constitute a
material default thereunder by Wendy’s Properties or, to the Actual Knowledge of
the Manager, by any other party, except where such default would not be
reasonably expected to have a Material Adverse Effect; (ii) to Manager’s Actual
Knowledge, such New Leased Real Property, and the use thereof, complies in all
material respects with all applicable legal requirements, including local
building and zoning ordinances and codes and the certificate of occupancy issued
for such property, except where such failure to comply would not be reasonably
expected to have a Material Adverse Effect; (iii) neither Wendy’s Properties,
nor, to the Actual Knowledge of the Manager, the related sub-lessee
40

--------------------------------------------------------------------------------

has committed any act or omission affording any Governmental Authority the right
of forfeiture against such property; (iv) no condemnation or similar proceeding
has been commenced nor, to the Actual Knowledge of the Manager, is threatened in
writing with respect to all or any material portion of such New Leased Real
Property that was not considered in the leasing of such New Leased Real
Property; (v) all policies of insurance (a) required to be maintained by Wendy’s
Properties under such lease and (b) to the Actual Knowledge of the Manager,
required to be maintained by the Franchisee under the related sublease, if
applicable, are valid and in full force and effect, except where a failure to
maintain such insurance would not be reasonably expected to have a Material
Adverse Effect; provided that such representation will be deemed accurate if
Wendy’s Properties has contractually obligated the Franchisee party to such New
Franchised Restaurant Leases to maintain insurance with respect to such New
Franchised Restaurant Lease in a manner that is customary for business
operations of this type; and (vi) all material certifications, permits, licenses
and approvals, including certificates of completion and occupancy permits
required for the legal use, occupancy and operation of the Branded Restaurant on
such New Leased Real Property, if such property is open for business, have been
obtained and are in full force and effect.
(g)            The Manager shall not enter into any lease included in the New
Real Estate Assets after the Closing Date which (i) requires TWC or its
Affiliates (other than the Securitization Entities) to provide a guaranty of any
obligation of any Securitization Entity or (ii) includes any event of default
under such lease on the part of any Securitization Entity due to a bankruptcy of
TWC or its Affiliates (other than the Securitization Entities).
Section 5.2                          Assets Acquired After the Closing Date.
(a)            The Manager shall cause the applicable Securitization Entity to
enter into or acquire each of the following, to the extent entered into or
acquired after the Closing Date:  (a) all New Franchise Agreements, New
Development Agreements and New Franchisee Notes, (b) all After-Acquired
Securitization IP, (c) all New Contributed Restaurants and the related
Contributed Restaurant Assets and (d) all New Real Estate Assets.  The Manager
may, but shall not be obligated to, cause the Securitization Entities to enter
into, develop or acquire assets other than the foregoing from time to time. 
Unless otherwise agreed to in writing by the Control Party, the entry into,
development or acquisition of assets by the Securitization Entities will be
subject to all applicable provisions of the Indenture, this Agreement, the IP
License Agreements and the other relevant Related Documents.
(b)            Unless otherwise agreed to in writing by the Control Party, any
contribution to, or development or acquisition by, any Securitization Entity of
assets obtained after the Closing Date described in Section 5.2(a) shall be
subject to all applicable provisions of the Indenture, this Agreement (including
the applicable representations and warranties and covenants in Articles II and V
of this Agreement), the IP License Agreements and the other Related Documents.
Section 5.3                          Securitization IP.  All Securitization IP
shall be owned solely by the Franchise Holder and shall not be assigned,
transferred or licensed out by the Franchise Holder to any other entity other
than as permitted or provided under the Related Documents.
41

--------------------------------------------------------------------------------

Section 5.4                          Allocated Note Amount.  The Manager shall
recalculate the Allocated Note Amount attributable to each Contributed
Restaurant (and the related Contributed Restaurant Assets and Real Estate
Assets), New Contributed Restaurant (and the related Contributed Restaurant
Assets and Real Estate Assets), Contributed Franchised Restaurant (and the
related Franchise Assets) and New Franchised Restaurant (and the related
Franchise Assets) as of each date on which the Manager or other applicable
Non-Securitization Entity is required to reacquire such assets in accordance
with the Contribution Agreement or this Agreement.  The Allocated Note Amount
determined by the Manager in such manner shall be (i) recorded in the books and
records of the Manager and (ii) reported to the Servicer.
Section 5.5                          Specified Non-Securitization Debt Cap. 
Following the Closing Date, Wendy’s shall not and shall not permit the other
Non-Securitization Entities to incur any additional Indebtedness for borrowed
money (such additional Indebtedness, “Specified Non-Securitization Debt”) if,
after giving effect to such incurrence (and any repayment of Specified
Non-Securitization Debt on such date), such incurrence would cause the aggregate
outstanding principal amount of the Specified Non-Securitization Debt of the
Non-Securitization Entities as of such date to exceed $25,000,000 or, if the
Unsecured Debentures have been paid in full, $100,000,000 (the “Specified
Non-Securitization Debt Cap”); provided that the Specified Non-Securitization
Debt Cap shall not be applicable to Specified Non-Securitization Debt that is
(i) issued or incurred to refinance the Notes in whole, (ii) in excess of the
Specified Non-Securitization Debt Cap if (a) the creditors (excluding (x) any
creditor with respect to an aggregate amount of outstanding Indebtedness less
than $100,000 and (y) any Indebtedness incurred by any Person prior to such
Person becoming a Non-Securitization Entity) under and with respect to such
Indebtedness execute a non-disturbance agreement with the Trustee, as directed
by the Manager and in a form reasonably satisfactory to the Servicer and the
Trustee, that acknowledges the terms of the Securitization Transaction including
the bankruptcy remote status of the Securitization Entities and their assets and
(b) after giving pro forma effect to the incurrence of such Indebtedness (and
any repayment of existing Indebtedness and any related acquisition or other
transaction occurring prior to or substantially concurrently with the incurrence
of such Indebtedness), the Holdco Leverage Ratio (as calculated without regard
to any Indebtedness that is subject to the Specified Non-Securitization Debt
Cap) is less than or equal to 7.00x, (iii) considered Indebtedness due solely to
a change in accounting rules that takes effect subsequent to the Closing Date
but that was not considered Indebtedness prior to such date, (iv) in respect of
any obligation of any Non-Securitization Entity to reimburse the Master Issuer
for any draws under any one or more letters of credit or (v) with respect to any
Cash Collateralized Letters of Credit.  A violation of the foregoing covenant
shall result in a Manager Termination Event and therefore a Rapid Amortization
Event.
Section 5.6                          Competition.  The Manager shall not, and
shall not permit Non-Securitization Entities to, purchase Branded Restaurants or
other assets similar to the Contributed Assets with the intention of competing
with the Securitization Entities; provided the foregoing will not limit the
Manager or the Non-Securitization Entities from operating Retained Restaurants,
Reacquired Restaurants or any other asset intended at the time of acquisition of
such asset to be contributed the Securitization Entities; provided, further,
that the foregoing will not limit the Manager or the Non-Securitization Entities
from operating any brand prior to such brand becoming a Future Brand.
42

--------------------------------------------------------------------------------

Section 5.7                          Restrictions on Liens.  The Manager shall
not, and shall not permit any of its Subsidiaries to, create, incur, assume,
permit or suffer to exist any Lien (other than Liens in favor of the Trustee for
the benefit of the Secured Parties and any Permitted Lien set forth in
clauses (a), (h) or (k) of the definition thereof) upon the Equity Interests of
any Securitization Entity.


ARTICLE VI

MANAGER TERMINATION EVENTS
Section 6.1                          Manager Termination Events.


(a)            Manager Termination Events.  Any of the following acts or
occurrences shall constitute a “Manager Termination Event” under this Agreement,
the assertion as to the occurrence of which may be made, and notice of which may
be given, by either a Securitization Entity, the Back-Up Manager, the Servicer
or the Trustee (acting at the direction of the Control Party):
(i)            any failure by the Manager to remit a payment required to be
deposited from a Concentration Account to the Collection Account or any other
Indenture Trust Account, within three (3) Business Days (unless such payment
requires an international funds transfer, in which case such funds must be
deposited to the applicable account within five (5) Business Days of receipt) of
the later of (a) its Actual Knowledge of its receipt thereof and (b) the date
such deposit is required to be made pursuant to the Related Documents; provided
that any inadvertent failure to remit such a payment shall not be a breach of
this clause (i) if in an amount less than $5 million and cured within three
(3) Business Days of a Manager Termination Event under this clause (i) (unless
such payment requires an international funds transfer, in which case such may be
cured within five (5) Business Days of a Manager Termination Event under this
clause (i)) after the Manager obtains Actual Knowledge thereof (it being
understood that the Manager shall not be responsible for the failure of the
Trustee to remit funds that were received by the Trustee from or on behalf of
the Manager in accordance with the applicable Related Documents);
(ii)            the Interest-Only DSCR as calculated as of any Quarterly
Calculation Date is less than 1.20x;
(iii)            any failure by the Manager to provide certain certificates or
reports as required by the Indenture (subject to applicable grace periods);
(iv)            a material default by the Manager in the due performance and
observance of any provision of this Agreement or any other Related Document to
which it is party (subject to notice, certain grace periods and opportunities to
cure including, if applicable, by payment of liquidated damages as provided for
in this Agreement or any other Related Document);
(v)            any material breach by the Manager of any representation or
warranty not qualified by materiality or the definition of “Material Adverse
Effect” set
43

--------------------------------------------------------------------------------

forth in this Agreement or any other Related Document or any certificate, report
or writing delivered pursuant thereto (subject to notice and any opportunity to
cure);
(vi)            any breach by the Manager of any representation or warranty
qualified by materiality or a “Material Adverse Effect” set forth in this
Agreement or any other Related Document or any certificate, report or writing
delivered pursuant thereto (subject to notice and any opportunity to cure);
(vii)            an Event of Bankruptcy with respect to the Manager;
(viii)            any final, non-appealable order against the Manager decreeing
the dissolution of the Manager that is in effect for more than ten (10) days;
(ix)            a final, non-appealable judgment for an amount in excess of $45
million (exclusive of any portion thereof which is insured) is rendered against
the Manager, and is not paid, discharged or stayed within sixty (60) days of the
date when due;
(x)            an acceleration of more than $45 million of the Indebtedness of
the Manager, which Indebtedness has not been discharged or which acceleration
has not been rescinded and annulled;
(xi)            this Agreement or a material portion thereof ceases to be in
full force and effect or enforceable in accordance with its terms (other than in
accordance with the express termination provisions thereof) or the Manager
asserts as much in writing;
(xii)            a failure by any Non-Securitization Entity to comply with the
Specified Non-Securitization Debt Cap, and such failure has continued for a
period of forty-five (45) days after the Manager has been notified in writing by
any Securitization Entity, the Control Party, the Back-Up Manager or the
Trustee, or otherwise has obtained Actual Knowledge of such non-compliance; or
(xiii)            the occurrence of a Change in Management with respect to the
Manager following the occurrence of a Change of Control.
(b)            If a Manager Termination Event has occurred and is continuing,
the Control Party (acting at the direction of the Controlling Class
Representative) may (i) waive such Manager Termination Event (except for a
Manager Termination Event described in clauses (vii) or (viii) above) or (ii)
direct the Trustee to terminate the Manager in its capacity as such by the
delivery of a termination notice (a “Termination Notice”) to the Manager (with a
copy to each of the Securitization Entities, the Back-Up Manager and the Rating
Agency); provided, that the delivery of a Termination Notice will not be
required in respect of any Manager Termination Event relating to the Manager
Termination Events described in clauses (vii) or (viii) above.  If the Trustee,
acting at the direction of the Control Party (acting at the direction of the
Controlling Class Representative), delivers a Termination Notice to the Manager
pursuant to this Agreement (or automatically upon the occurrence of any Manager
Termination Event relating to the Manager Termination Events described in
clauses (vii) or (viii) above), all rights, powers, duties,
44

--------------------------------------------------------------------------------

obligations and responsibilities of the Manager under this Agreement and the
other Related Documents (other than with respect to the payment of
Indemnification Amounts or its obligations with respect to Disentanglement),
including with respect to the Accounts or otherwise, will vest in and be assumed
by the Successor Manager appointed by the Control Party (acting at the direction
of the Controlling Class Representative).  If no Successor Manager has been
appointed by the Control Party (acting at the direction of the Controlling Class
Representative), the Back-Up Manager shall serve as the Successor Manager and
shall work with the Servicer to implement the Transition Plan (as defined in the
Back-Up Management Agreement) until a Successor Manager (other than the Back-Up
Manager) has been appointed by the Control Party (acting at the direction of the
Controlling Class Representative).
(c)            From and during the continuation of a Manager Termination Event,
each Securitization Entity and the Trustee (acting at the direction of the
Control Party) are hereby irrevocably authorized and empowered to execute and
deliver, on behalf of the Manager, as attorney-in-fact or otherwise, all
documents and other instruments (including any notices to Franchisees deemed
necessary or advisable by the applicable Securitization Entity or the Control
Party), and to do or accomplish all other acts or take other measures necessary
or appropriate, to effect such vesting and assumption.
Section 6.2                          Manager Termination Event Remedies.  If the
Trustee, acting at the written direction of the Control Party (acting at the
direction of the Controlling Class Representative), delivers a Termination
Notice to the Manager pursuant to Section 6.1(b) (or automatically upon the
occurrence of any Manager Termination Event described in clauses (vii) or (viii)
of Section 6.1(a)), all rights, powers, duties, obligations and responsibilities
of the Manager under this Agreement (other than with respect to the obligation
to pay any Indemnification Amounts) and the other Related Documents, including
with respect to the Managed Assets, the Indenture Trust Accounts, the Management
Accounts, the Advertising Fund Accounts or otherwise shall vest in and be
assumed by the Successor Manager without incurring any additional cost.
Section 6.3                          Manager’s Transitional Role.
(a)            Disentanglement.  Following the delivery of a Termination Notice
to the Manager pursuant to Section 6.1(b) or Section 6.2 above or notice of
resignation of the Manager pursuant to Section 4.4(b), the Manager shall
cooperate with the Back-Up Manager and the Control Party in connection with the
implementation of the Transition Plan (as defined in the Back-Up Management
Agreement) and the complete transition to a Successor Manager, without
interruption or adverse impact on the provision of Services (the
“Disentanglement”).  The Manager shall cooperate fully with the Successor
Manager and otherwise promptly take all actions required to assist in effecting
a complete Disentanglement and shall follow any directions that may be provided
by the Back-Up Manager and the Control Party.  The Manager shall provide all
information and assistance regarding the terminated Services required for
Disentanglement, including data conversion and migration, interface
specifications, and related professional services.  All services relating to
Disentanglement (“Disentanglement Services”), including all reasonable training
for personnel of the Back-Up Manager, the Successor Manager or the Successor
Manager’s designated alternate service provider in the performance of the
Services, will be deemed a part of the Services to be performed by the Manager. 
So long as the
45

--------------------------------------------------------------------------------

Manager continues to provide the Services (whether or not the Manager has been
terminated as the Manager) during the Disentanglement Period, the Manager shall
continue to be paid the Weekly Management Fee.
(b)            Fees and Charges for the Disentanglement Services.  Upon the
Successor Manager’s assumption of the obligation to perform the Services, the
Manager shall be entitled to reimbursement of its actual costs for the provision
of any Disentanglement Services.
(c)            Duration of Obligations.  The Manager’s obligation to provide
Disentanglement Services shall continue during the period commencing on the date
that a Termination Notice is delivered and ending on the date on which the
Successor Manager or the re-engaged Manager assumes all of the obligations of
the Manager hereunder, and, in any event, within eighteen (18) months after the
date of the Manager’s termination due to a Manager Termination Event (the
“Disentanglement Period”).
(d)            Sub-managing Arrangements; Authorizations.
(i)            With respect to each Sub-managing Arrangement and unless the
Control Party elects to terminate such Sub-managing Arrangement in accordance
with Section 2.10, the Manager shall:
(x)            assign to the Successor Manager (or such Successor Manager’s
designated alternate service provider) all of the Manager’s rights under such
Sub-managing Arrangement to which it is party used by the Manager in performance
of the transitioned Services; and
(y)            procure any third party authorizations necessary to grant the
Successor Manager (or such Successor Manager’s designated alternate service
provider) the use and benefit of such Sub-managing Arrangement to which it is
party (used by the Manager in performing the transitioned Services), pending
their assignment to the Successor Manager under this Agreement.
(ii)            If the Control Party elects to terminate such Sub-managing
Arrangement in accordance with Section 2.10, the Manager shall take all
reasonable actions necessary or reasonably requested by the Control Party to
accomplish a complete transition of the Services performed by such Sub-manager
to the Successor Manager, or to any alternate service provider designated by the
Control Party, without interruption or adverse impact on the provision of
Services.
Section 6.4                          Intellectual Property.  Within thirty
(30) days of termination of this Agreement for any reason, the Manager shall
deliver and surrender up to the Franchise Holder (with a copy to the Successor
Manager and the Servicer) any and all products, materials, or other physical
objects containing the Trademarks included in the Securitization IP or
Confidential Information of the Franchise Holder and any copies of copyrighted
works included in the Securitization IP in the Manager’s possession or control,
and shall terminate all use of all Securitization IP, including Trade Secrets;
provided that (for the avoidance of doubt) any rights granted to Wendy’s and the
other Non-Securitization Entities as licensees pursuant to the
46

--------------------------------------------------------------------------------

Wendy’s IP License and the Company Restaurant Licenses shall continue pursuant
to the terms thereof notwithstanding the termination of this Agreement and/or
Wendy’s role as Manager.
Section 6.5                          Third Party Intellectual Property.  The
Manager shall assist and fully cooperate with the Successor Manager or its
designated alternate service provider in obtaining any necessary licenses or
consents to use any third party Intellectual Property then being used by the
Manager or any Sub-manager.  The Manager shall assign, and shall cause each
Sub-manager to assign, any such license or sublicense directly to the Successor
Manager or its designated alternate service provider to the extent the Manager,
or each Sub-manager as applicable, has the rights to assign such agreements to
the Successor Manager.
Section 6.6                          No Effect on Other Parties.  Upon any
termination of the rights and powers of the Manager from time to time pursuant
to Section 6.1 or upon any appointment of a Successor Manager, all the rights,
powers, duties, obligations, and responsibilities of the Securitization Entities
or the Trustee under this Agreement, the Indenture and the other Related
Documents shall remain unaffected by such termination or appointment and shall
remain in full force and effect thereafter, except as otherwise expressly
provided in this Agreement or in the Indenture.
Section 6.7                          Rights Cumulative.  All rights and remedies
from time to time conferred upon or reserved to the Securitization Entities, the
Trustee, the Servicer, the Control Party, the Back-Up Manager and the
Noteholders or to any or all of the foregoing are cumulative, and none is
intended to be exclusive of another or any other right or remedy which they may
have at law or in equity.  Except as otherwise expressly provided herein, no
delay or omission in insisting upon the strict observance or performance of any
provision of this Agreement, or in exercising any right or remedy, shall be
construed as a waiver or relinquishment of such provision, nor shall it impair
such right or remedy.  Every such right and remedy may be exercised from time to
time and as often as deemed expedient.


ARTICLE VII

CONFIDENTIALITY
Section 7.1                          Confidentiality.
(a)            Each of the parties hereto acknowledges that during the Term of
this Agreement such party (the “Recipient”) may receive Confidential Information
from another party hereto (the “Discloser”).  Each such party (except for the
Trustee, whose confidentiality obligations shall be governed in accordance with
the Indenture) agrees to maintain the Confidential Information of the other
party in the strictest of confidence and shall not, except as otherwise
contemplated herein, at any time, use, disseminate or disclose any Confidential
Information to any Person other than (i) its officers, directors, managers,
employees, agents, advisors or representatives (including legal counsel and
accountants) or (ii) in the case of the Manager and the Securitization Entities,
Franchisees and prospective Franchisees, suppliers or other service providers
under written confidentiality agreements that contain provisions at least as
protective as those set forth in this Agreement.  The Recipient shall be liable
for any breach of this Section 7.1 by any of its officers, directors, managers,
employees, agents, advisors,
47

--------------------------------------------------------------------------------

representatives, Franchisees and prospective Franchisees, suppliers or other
services providers and shall immediately notify Discloser in the event of any
loss or disclosure of any Confidential Information of the Discloser.  Upon
termination of this Agreement, Recipient shall return to the Discloser, or at
Discloser’s request, destroy, all documents and records in its possession
containing the Confidential Information of the Discloser.  Confidential
Information shall not include information that:  (A) is already known to
Recipient without restriction on use or disclosure prior to receipt of such
information from the Discloser; (B) is or becomes part of the public domain
other than by breach of this Agreement by, or other wrongful act of, the
Recipient; (C) is developed by the Recipient independently of and without
reference to any Confidential Information of the Discloser; (D) is received by
the Recipient from a third party who is not under any obligation to maintain the
confidentiality of such information; or (E) is required to be disclosed by
applicable law, statute, rule, regulation, subpoena, court order or legal
process, provided that the Recipient shall promptly inform the Discloser of any
such requirement and cooperate with any attempt by the Discloser to obtain a
protective order or other similar treatment.  It shall be the obligation of
Recipient to prove that such an exception to the definition of Confidential
Information exists.
(b)            Notwithstanding anything to the contrary contained in
Section 7.1(a), the parties hereto may use, disseminate or disclose Confidential
Information (other than Trade Secrets) to any Person in connection with the
enforcement of rights of the Trustee or the Noteholders under the Indenture or
the Related Documents; provided, however, that prior to disclosing any such
Confidential Information:
(i)            to any such Person other than in connection with any judicial or
regulatory proceeding, such Person shall agree in writing to maintain such
Confidential Information in a manner at least as protective of the Confidential
Information as the terms of Section 7.1(a) and Recipient shall provide Discloser
with the written opinion of  counsel that such disclosure contains Confidential
Information only to the extent necessary to facilitate the enforcement of such
rights of the Trustee or the Noteholders; or
(ii)            to any such Person or entity in connection with any judicial or
regulatory proceeding, Recipient shall (x) promptly notify Discloser of each
such requirement and identify the documents so required thereby so that
Discloser may seek an appropriate protective order or similar treatment and/or
waive compliance with the provisions of this Agreement; (y) use reasonable
efforts to assist Discloser in obtaining such protective order or other similar
treatment protecting such Confidential Information prior to any such disclosure;
and (z) consult with Discloser on the advisability of taking legally available
steps to resist or narrow the scope of such requirement.  If, in the absence of
such a protective order or similar treatment, the Recipient is nonetheless
required by law to disclose any part of Discloser’s Confidential Information,
then the Recipient may disclose such Confidential Information without liability
under this Agreement, except that the Recipient shall furnish only that portion
of the Confidential Information which is legally required.
ARTICLE VIII

MISCELLANEOUS PROVISIONS
48

--------------------------------------------------------------------------------

Section 8.1                          Termination of Agreement.  The respective
duties and obligations of the Manager and the Securitization Entities created by
this Agreement shall commence on the date hereof and shall, unless earlier
terminated pursuant to Section 6.1, terminate upon the earlier to occur of
(x) the final payment or other liquidation of the last Managed Asset included in
the Securitized Assets or (y) satisfaction and discharge of the Indenture
pursuant to Section 12.1 of the Base Indenture (the “Term”).  Upon termination
of this Agreement pursuant to this Section 8.1, the Manager shall pay over to
the applicable Securitization Entity or any other Person entitled thereto all
proceeds of the Managed Assets held by the Manager.
Section 8.2                          Survival.  The provisions of
Section 2.1(c), Section 2.7, Section 2.8, Section 4.3(c), Section 8.4, Section
8.5, Section 8.9, Article VI, Article VII and this Section 8.2 shall survive
termination of this Agreement.
Section 8.3                          Amendment.
(a)            This Agreement may only be amended, from time to time, in
writing, upon the written consent of the Trustee (acting at the direction of the
Control Party), the Securitization Entities and the Manager; provided that any
amendment that would materially adversely affect the interests of the
Noteholders shall require the consent of the Control Party, which consent shall
not be unreasonably withheld or delayed; provided, further, that no consent of
the Trustee or the Control Party shall be required in connection with any
amendment to accomplish any of the following:
(i)            to correct or amplify the description of any required activities
of the Manager;
(ii)            to add to the duties or covenants of the Manager for the benefit
of any Noteholders or any other Secured Parties, or to add provisions to this
Agreement so long as such action does not modify the Managing Standard,
materially adversely affect the enforceability of the Securitization IP or
materially adversely affect the interests of the Noteholders;
(iii)            to correct any manifest error or to cure any ambiguity, defect
or provision that may be inconsistent with the terms of the Base Indenture or
any other Related Document, or to correct or supplement any provision in this
Agreement that may be inconsistent with the terms of the Base Indenture or each
offering memorandum for the Notes;
(iv)            to evidence the succession of another Person to any party to
this Agreement;
(v)            to comply with Requirements of Law;
(vi)            to take any action necessary and appropriate to facilitate the
origination of new Managed Documents, the acquisition and management of Real
Estate Assets, or the management and preservation of the Managed Documents, in
each case, in accordance with the Managing Standard; or
49

--------------------------------------------------------------------------------

(vii)            to provide for additional Services related to any Contributed
Restaurants or New Contributed Restaurants.
(b)            Promptly after the execution of any such amendment, the Manager
shall send to the Trustee, the Servicer, the Back-Up Manager and the Rating
Agency a conformed copy of such amendment, but the failure to do so shall not
impair or affect its validity.
(c)            Any such amendment or modification effected contrary to the
provisions of this Section 8.3 shall be null and void.
Section 8.4                          Governing Law.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE INTERNAL LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO CHOICE OF LAW RULES (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
Section 8.5                          Notices.  All notices, requests or other
communications desired or required to be given under this Agreement shall be in
writing and shall be sent by (a) certified or registered mail, return receipt
requested, postage prepaid, (b) national prepaid overnight delivery service,
(c) telecopy or other facsimile transmission (following with hard copies to be
sent by national prepaid overnight delivery service) or (d) personal delivery
with receipt acknowledged in writing, to the address set forth in Section 14.1
of the Base Indenture.  If the Indenture or this Agreement permits reports to be
posted to a password-protected website, such reports shall be deemed delivered
when posted on such website.  Any party hereto may change its address for
notices hereunder by giving notice of such change to the other parties hereto,
with a copy to the Control Party.  Any change of address of a Noteholder shown
on a Note Register shall, after the date of such change, be effective to change
the address for such Noteholder hereunder.  All notices and demands to any
Person hereunder shall be deemed to have been given either at the time of the
delivery thereof at the address of such Person for notices hereunder, or on the
third day after the mailing thereof to such address, as the case may be.
Section 8.6                          Acknowledgement.  Without limiting the
foregoing, the Manager hereby acknowledges that, on the date hereof, the
Securitization Entities shall pledge to the Trustee under the Indenture and the
Guarantee and Collateral Agreement, as applicable, all of such Securitization
Entities’ right and title to, and interest in, this Agreement and the
Collateral, and such pledge includes all of such Securitization Entities’
rights, remedies, powers and privileges, and all claims of such Securitization
Entities’ against the Manager, under or with respect to this Agreement (whether
arising pursuant to the terms of this Agreement or otherwise available at law or
in equity), including (i) the rights of such Securitization Entities and the
obligations of the Manager hereunder and (ii) the right, at any time, to give or
withhold consents, requests, notices, directions, approvals, demands, extensions
or waivers under or with respect to this Agreement or the obligations in respect
of the Manager hereunder to the same extent as such Securitization Entities may
do.  The Manager hereby consents to such pledges described above, acknowledges
and agrees that (x) the Control Party shall be third-party beneficiaries of the
rights of such Securitization Entities arising hereunder and (y) the Trustee and
the Control Party may, to the extent provided in the Indenture and the Guarantee
and Collateral Agreement, enforce the provisions of this Agreement, exercise the
rights of such Securitization Entities and enforce the obligations of the
Manager hereunder without the consent of such Securitization Entities.
50

--------------------------------------------------------------------------------

Section 8.7                          Severability of Provisions.  If one or more
of the provisions of this Agreement shall be for any reason whatever held
invalid or unenforceable, such provisions shall be deemed severable from the
remaining covenants, agreements and provisions of this Agreement and such
invalidity or unenforceability shall in no way affect the validity or
enforceability of such remaining provisions, or the rights of any parties
hereto.  To the extent permitted by law, the parties hereto waive any provision
of law that renders any provision of this Agreement invalid or unenforceable in
any respect.
Section 8.8                          Delivery Dates.  If the due date of any
notice, certificate or report required to be delivered by the Manager hereunder
falls on a day that is not a Business Day, the due date for such notice,
certificate or report shall be automatically extended to the next succeeding day
that is a Business Day.
Section 8.9                          Limited Recourse.  The obligations of the
Securitization Entities under this Agreement are solely the limited liability
company obligations of the Securitization Entities.  The Manager agrees that the
Securitization Entities shall be liable for any claims that it may have against
the Securitization Entities only to the extent that funds or assets are
available to pay such claims pursuant to the Indenture and that, to the extent
that any such claims remain unpaid after the application of such funds and
assets in accordance with the Indenture, such claims shall be extinguished.
Section 8.10                       Binding Effect; Assignment; Third Party
Beneficiaries.  The provisions of this Agreement shall be binding upon and inure
to the benefit of the respective successors and assigns of the parties hereto. 
Any assignment of this Agreement without the written consent of the Control
Party shall be null and void.  Each of the Back-Up Manager and the Servicer (in
its capacities as Control Party and Servicer) is an intended third party
beneficiary of this Agreement and may enforce the Agreement as though a party
hereto.
Section 8.11                       Article and Section Headings.  The Article
and Section headings herein are for convenience of reference only, and shall not
limit or otherwise affect the meaning hereof.
Section 8.12                       Concerning the Trustee.  In acting under this
Agreement, the Trustee shall be afforded the rights, privileges, protections,
immunities and indemnities set forth in the Indenture as if fully set forth
herein.
Section 8.13                       Counterparts.  This Agreement may be executed
by the parties hereto in several counterparts (including by facsimile or other
electronic means of communication), each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
but one and the same agreement.
Section 8.14                       Entire Agreement.  This Agreement, together
with the Indenture and the other Related Documents and the Managed Documents
constitute the entire agreement and understanding among the parties with respect
to the subject matter hereof.  Any previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement, the
Indenture, the other Related Documents and the Managed Documents.
Section 8.15                        Waiver of Jury Trial; Jurisdiction; Consent
to Service of Process.
51

--------------------------------------------------------------------------------

(a)            The parties hereto each hereby waives any right to have a jury
participate in resolving any dispute, whether in contract, tort or otherwise,
arising out of, connected with, relating to or incidental to the transactions
contemplated by this Agreement.
(b)            The parties hereto each hereby irrevocably submits (to the
fullest extent permitted by applicable law) to the non-exclusive jurisdiction of
any New York state or federal court sitting in the borough of Manhattan, New
York City, State of New York, over any action or proceeding arising out of or
relating to this Agreement or any related documents, and the parties hereto
hereby irrevocably agree that all claims in respect of such action or proceeding
shall be heard and determined in such New York state or federal court.  The
parties hereto each hereby irrevocably waive, to the fullest extent permitted by
applicable law, any objection each may now or hereafter have, to remove any such
action or proceeding, once commenced, to another court on the grounds of forum
non conveniens or otherwise.
(c)            Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8.5.  Nothing in this
Agreement shall affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
Section 8.16                          Joinder of Additional Securitization
Entities.  In the event the Master Issuer forms an Additional Securitization
Entity pursuant to Section 8.34 of the Base Indenture, such Additional
Securitization Entity shall execute and deliver to the Manager and the Trustee
(i) a Joinder Agreement substantially in the form of Exhibit B and (ii) a Power
of Attorney in the form of Exhibit A-2 and such Additional Securitization Entity
shall thereafter for all purposes be a party hereto and have the same rights,
benefits and obligations as a Securitization Entity party hereto on the Closing
Date.


[The remainder of this page is intentionally left blank.]


52

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 
WENDY’S INTERNATIONAL, LLC, as Manager
                       
By:
/s/ Gavin P. Waugh
     
Name:
Gavin P. Waugh
     
Title:
Vice President and Treasurer
                       
WENDY’S FUNDING, LLC, as Master Issuer
                       
By:
/s/ Gavin P. Waugh
     
Name:
Gavin P. Waugh
     
Title:
Vice President and Treasurer
                     

 
Signature Page to
Management Agreement

--------------------------------------------------------------------------------

 
 

 
WENDY’S SPV GUARANTOR, LLC, as a Securitization Entity
                       
By:
/s/ Gavin P. Waugh
     
Name:
Gavin P. Waugh
     
Title:
Vice President and Treasurer
                       
QUALITY IS OUR RECIPE, LLC, as a Securitization Entity
                       
By:
/s/ Gavin P. Waugh
     
Name:
Gavin P. Waugh
     
Title:
Vice President and Treasurer
                       
WENDY’S PROPERTIES, LLC, as a Securitization Entity
                       
By:
/s/ Gavin P. Waugh
     
Name:
Gavin P. Waugh
     
Title:
Vice President and Treasurer
           

Signature Page to
Management Agreement

--------------------------------------------------------------------------------

 
CITIBANK, N.A., not in its individual capacity, but solely as Trustee
                       
By:
/s/ Jacqueline Suarez
     
Name:
Jacqueline Suarez
     
Title:
Vice President
 

 
 
 
Signature Page to
Management Agreement


--------------------------------------------------------------------------------

EXHIBIT A-1
POWER OF ATTORNEY OF FRANCHISE HOLDER
KNOW ALL PERSONS BY THESE PRESENTS, that in connection with the Management
Agreement, dated as of the Closing Date (as amended, restated, supplemented or
otherwise modified from time to time, the “Management Agreement”; all
capitalized terms used and not otherwise defined herein shall have the meanings
set forth in the Management Agreement), among Wendy’s Funding, LLC, a Delaware
limited liability company (the “Master Issuer”), Wendy’s SPV Guarantor, LLC, a
Delaware limited liability company, Quality Is Our Recipe, LLC, a Delaware
limited liability company, Wendy’s Properties, LLC, a Delaware limited liability
company (collectively, the “Securitization Entities”), Wendy’s International,
LLC, and Citibank, N.A., as Trustee, the undersigned Franchise Holder hereby
appoints Wendy’s International, LLC (the “Manager”) and any and all officers
thereof as its true and lawful attorney in fact, with full power of
substitution, in connection with the IP Services described below being performed
with respect to the Securitization IP, with full irrevocable power and authority
in the place of the Franchise Holder, and in the name of the Franchise Holder or
in its own name as agent of the Franchise Holder, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the foregoing, subject to the
Management Agreement, including, without limitation, the full power to perform:

(a) searching, screening and clearing After-Acquired Securitization IP to assess
patentability, registrability and the risk of potential infringement;

(b) filing, prosecuting and maintaining applications and registrations for the
Securitization IP in the Franchise Holder’s name in the United States and in
such international markets (including Canada) as the Franchise Holder or Wendy’s
Canada operates or franchises (or plans to operate or franchise), including
timely filing of evidence of use, applications for renewal and affidavits of use
and/or incontestability, timely paying of all registration and maintenance fees,
responding to third-party oppositions of applications or challenges to
registrations, and responding to any office actions, reexaminations,
interferences, inter partes reviews, post grant reviews, or other office or
examiner requests, reviews or requirements;

(c) monitoring third-party use and registration of Securitization IP, as
applicable, and taking actions the Manager deems appropriate to oppose or
contest the use and any application or registration for Securitization IP, as
applicable, that could reasonably be expected to infringe, dilute or otherwise
violate the Securitization IP or the Franchise Holder’s rights therein;

(d) confirming the Franchise Holder’s legal title in and to any or all of the
Securitization IP, including obtaining written assignments of Securitization IP
to the Franchise Holder and recording transfers of title in the appropriate
intellectual property registry in the United States, Canada and any Additional
Perfection Country, following such time that it becomes an Additional Perfection

 
A-1-1

--------------------------------------------------------------------------------

Country, and, in the Manager’s discretion, elsewhere;

(e) with respect to the Franchise Holder’s rights and obligations under the IP
License Agreements and any Related Documents, monitoring the licensee’s use of
each licensed Trademark and the quality of its goods and services offered in
connection with such Trademarks, rendering any approvals (or disapprovals) that
are required under the applicable license agreement(s), and employing reasonable
means to ensure that any use of any such Trademarks by any such licensee
satisfies the quality control standards and usage provisions of the applicable
license agreement;

(f) protecting, policing, and, in the event that the Manager becomes aware of
any unlicensed copying, imitation, infringement, dilution, misappropriation,
unauthorized use or other violation of the Securitization IP, or any portion
thereof, enforcing such Securitization IP, including (i) preparing and
responding to cease-and-desist, demand and notice letters, and requests for a
license; and (ii) commencing, prosecuting and/or resolving claims or suits
involving imitation, infringement, dilution, misappropriation, the unauthorized
use or other violation of the Securitization IP, and seeking monetary and
equitable remedies as the Manager deems appropriate in connection therewith;
provided that the Franchise Holder shall, and agrees to, join as a party to any
such suits to the extent necessary to maintain standing;

(g) performing such functions and duties, and preparing and filing such
documents, as are required under the Indenture or any other Related Document to
be performed, prepared and/or filed by the Franchise Holder, including
(i) executing and recording such financing statements (including continuation
statements) or amendments thereof or supplements thereto or such other
instruments as the Franchise Holder or the Control Party may, from time to time,
reasonably request (consistent with the obligations of the Franchise Holder to
perfect the Trustee’s Lien only in the United States, Canada and any Additional
Perfection Country, following such time that it becomes an Additional Perfection
Country) in connection with the security interests in the Securitization IP
granted by the Franchise Holder to the Trustee under the Related Documents and
(ii) preparing, executing and delivering grants of security interests or any
similar instruments as the Securitization Entities or the Control Party may,
from time to time, reasonably request (consistent with the obligations of the
Franchise Holder to perfect the Trustee’s Lien only in the United States, Canada
and any Additional Perfection Country, following such time that it becomes an
Additional Perfection Country) that are intended to evidence such security
interests in the Securitization IP and recording such grants or other
instruments with the relevant Governmental Authority including the PTO and the
United States Copyright Office;

(h) taking such actions as any licensee under an IP License Agreement may
request that are required by the terms, provisions and purposes of such IP
License Agreement (or by any other agreements pursuant to which the Franchise
Holder

 
A-1-2

--------------------------------------------------------------------------------

licenses the use of any Securitization IP) to be taken by the Franchise Holder,
and preparing (or causing to be prepared) for execution by the Franchise Holder
all documents, certificates and other filings as the Franchise Holder shall be
required to prepare and/or file under the terms of such IP License Agreements
(or such other agreements);

(i) paying or causing to be paid or discharged, from funds of the Securitization
Entities, any and all taxes, charges and assessments that may be levied,
assessed or imposed upon any of the Securitization IP or contesting the same in
good faith;

(j) obtaining licenses of third-party Intellectual Property for use and
sublicense in connection with the Contributed Franchised Restaurant Business,
the Contributed Restaurant Business and the other assets of the Securitization
Entities;

(k) sublicensing the Securitization IP to suppliers, manufacturers, advertisers
and other service providers in connection with the provision of products and
services for use in the Contributed Franchised Restaurant Business and the
Contributed Restaurant Business; and

(l) with respect to Trade Secrets and other confidential information of the
Franchise Holder, taking reasonable measures to maintain confidentiality and to
prevent non-confidential disclosures.

THIS POWER OF ATTORNEY IS GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO POWERS OF ATTORNEY MADE AND TO BE EXERCISED WHOLLY WITHIN SUCH
STATE.
Dated:            [__________], 2015

 
QUALITY IS OUR RECIPE, LLC
                       
By:
 
     
Name:
 
     
Title:
 
                     

 



 
A-1-3

--------------------------------------------------------------------------------

STATE OF [__________]
)
   
)
ss.:
COUNTY OF [__________]
)
 

 
On the [●] day of [______], 2015, before me the undersigned, personally appeared
___________, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity, and that by
his signature on the instrument, the individual, or the person upon behalf of
which the individual acted, executed the instrument.

 
Notary Public



A-1-4

--------------------------------------------------------------------------------

EXHIBIT A-2
POWER OF ATTORNEY OF THE SECURITIZATION ENTITIES
KNOW ALL PERSONS BY THESE PRESENTS, that in connection with the Management
Agreement, dated as of the Closing Date (as amended, restated, supplemented or
otherwise modified from time to time, the “Management Agreement”; all
capitalized terms used and not otherwise defined herein shall have the meanings
set forth in the Management Agreement), among Wendy’s Funding, LLC, a Delaware
limited liability company (the “Master Issuer”), Wendy’s SPV Guarantor, LLC, a
Delaware limited liability company, Quality Is Our Recipe, LLC, a Delaware
limited liability company, Wendy’s Properties, LLC, a Delaware limited liability
company (collectively, the “Securitization Entities”), Wendy’s International,
LLC, and Citibank, N.A., as Trustee, each of the Securitization Entities hereby
appoints Wendy’s International, LLC (the “Manager”) and any and all officers
thereof as its true and lawful attorney in fact, with full power of
substitution, in connection with the Services (as defined in the Management
Agreement) being performed with respect to the Managed Assets, with full
irrevocable power and authority in the place of each Securitization Entity and
in the name of each Securitization Entity or in its own name as agent of each
Securitization Entity, to take any and all appropriate action and to execute any
and all documents and instruments that may be necessary or desirable to
accomplish the foregoing, subject to the Management Agreement, including,
without limitation, the full power to:
(a)            perform such functions and duties, and prepare and file such
documents, as are required under the Indenture and the other Related Documents
to be performed, prepared and/or filed by the Securitization Entities,
including:  (i) recording such financing statements (including continuation
statements) or amendments thereof or supplements thereto or other instruments as
the Trustee and the Securitization Entities may from time to time reasonably
request in order to perfect and maintain the Lien in the Collateral granted by
the Securitization Entities to the Trustee under the Related Documents in
accordance with the UCC; and (ii) executing grants of security interests or any
similar instruments required under the Related Documents to evidence such Lien
in the Collateral; and
(b)            take such actions on behalf of each Securitization Entity as such
Securitization Entity or Manager may reasonably request that are expressly
required by the terms, provisions and purposes of the Management Agreement; or
cause the preparation by other appropriate Persons, of all documents,
certificates and other filings as each Securitization Entity shall be required
to prepare and/or file under the terms of the Related Documents.
This power of attorney is coupled with an interest.
THIS POWER OF ATTORNEY IS GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO POWERS OF ATTORNEY MADE AND TO BE EXERCISED WHOLLY WITHIN SUCH
STATE.
Dated:            [__________], 2015
A-2-1

--------------------------------------------------------------------------------

 
 

 
WENDY’S FUNDING, LLC, as Master Issuer
                       
By:
 
     
Name:
 
     
Title:
 
 

 

 
WENDY’S SPV GUARANTOR, LLC, as a Securitization Entity
                       
By:
 
     
Name:
 
     
Title:
 
                       
QUALITY IS OUR RECIPE, LLC, as a Securitization Entity
                       
By:
 
     
Name:
 
     
Title:
 
                       
WENDY’S PROPERTIES, LLC, as a Securitization Entity
                       
By:
 
     
Name:
 
     
Title:
 
         

 
A-2-2

--------------------------------------------------------------------------------

STATE OF [__________]
)
   
)
ss.:
COUNTY OF [__________]
)
 

 
On the [●] day of [______], 2015, before me the undersigned, personally appeared
___________, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity, and that by
his signature on the instrument, the individual, or the person upon behalf of
which the individual acted, executed the instrument.

 
Notary Public



A-2-3

--------------------------------------------------------------------------------

EXHIBIT B
JOINDER AGREEMENT


JOINDER AGREEMENT, dated as of                               , 20    (this
“Joinder Agreement”), made by                                a
                               (the “Additional Securitization Entity”), in
favor of WENDY’S INTERNATIONAL, LLC, an Ohio limited liability company, as
Manager (the “Manager”), and CITIBANK, N.A., as Trustee (in such capacity,
together with its successors, the “Trustee”). All capitalized terms not defined
herein shall have the meaning ascribed to them in the Management Agreement (as
defined below).
W I T N E S S E T H:
WHEREAS, Wendy’s Funding, LLC, a Delaware limited liability company (the “Master
Issuer”), the Trustee and Citibank, N.A., as securities intermediary, have
entered into a Base Indenture dated as of June 1, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, exclusive of any Series
Supplements, the “Base Indenture” and, together with all Series Supplements, the
“Indenture”), providing for the issuance from time to time of one or more Series
of Notes thereunder; and
WHEREAS, in connection with the Base Indenture, the Master Issuer, the other
Securitization Entities party thereto from time to time, the Manager and the
Trustee have entered into the Management Agreement, dated as of June 1, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Management Agreement”); and
WHEREAS, the Additional Securitization Entity has agreed to execute and deliver
this Joinder Agreement in order to become a party to the Management Agreement;
NOW, THEREFORE, IT IS AGREED:
1.            Management Agreement. By executing and delivering this Joinder
Agreement, the Additional Securitization Entity, as provided in Section 8.16 of
the Management Agreement, hereby becomes a party to the Management Agreement as
a Securitization Entity thereunder with the same force and effect as if
originally named therein as a Securitization Entity and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities thereunder of a Securitization Entity thereunder. Each reference to
a “Securitization Entity” in the Management Agreement shall be deemed to include
the Additional Securitization Entity. The Management Agreement is hereby
incorporated herein by reference.
2.            Counterparts; Binding Effect. This Joinder Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which
taken together shall constitute a single contract. This Joinder Agreement shall
become effective when each of the Additional Securitization Entity, the Manager
and the Trustee has executed a counterpart hereof.   Delivery of an executed
counterpart of a signature page of this Joinder Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Joinder
Agreement.
B-1

--------------------------------------------------------------------------------

3.            Full Force and Effect. Except as expressly supplemented hereby,
the Management Agreement shall remain in full force and effect.
4.            Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CHOICE OF LAW RULES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).


[The remainder of this page is intentionally left blank.]
 
B-2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 
[ADDITIONAL SECURITIZATION ENTITY]
                       
By:
 
     
Name:
 
     
Title:
 
                     

 
AGREED TO AND ACCEPTED
 
WENDY’S INTERNATIONAL, LLC, as Manager
     
By:
 
Name:
 
Title:
       
CITIBANK, N.A., in its capacity
as Trustee
       
By:
 
Name:
 
Title:
 

 
 
B-3

--------------------------------------------------------------------------------

SCHEDULE 2.1(F)
MANAGER INSURANCE
2015-16 Insurance Program Overview
Policies

1. Primary Property Insurance - Lexington Insurance Company

2. Excess Property Insurance

a. Westport Insurance Corporation, a member of Swiss Re Corporate Solutions

b. US Fire Insurance Company

c. Starr Surplus Lines Insurance Company




3. Commercial General Liability Insurance – ACE American Insurance Company

4. Worker’s Compensation and Employer’s Liability Insurance -  ACE American
Insurance Company

5. Auto Liability Insurance – ACE American Insurance Company

6. Umbrella Excess Insurance

a. ACE Property & Casualty Insurance Company

b. Great American Insurance Company of New York

c. The Ohio Casualty Insurance Company

d. Fireman’s Fund Insurance Company

e. Liberty International Underwriters, Inc.




7. Primary Director’s & Officer’s Liability Insurance -  Travelers Casualty and
Surety Company of America

8. Excess Director’s & Officer’s Liability Insurance

a. Illinois National Insurance Company

b. Continental Casualty Insurance Company

c. Great American Insurance Co.

d. Axis Insurance Company

e. Endurance American Insurance Company

f. Allied World National Assurance Company

g. ACE American Insurance Company

h. Illinois National Insurance Company




9. Fiduciary Liability Insurance - Travelers Casualty and Surety Company of
America




10.  Employment Practices Liability Insurance – Illinois National Insurance
Company




11. Crime Insurance – National Union Fire Insurance Company of Pittsburgh, Pa.




12. Franchisor’s E&O, Cyber Risk and Employed Lawyer’s Liability - Specialty
Risk Protector Policy (Crisis Fund, Cyber Extortion, Employed Lawyers, Media
Content, Network Interruption, Security Failure/Privacy Event Management,
Security & Privacy Liability, Specialty Professional Liability (Errors &
Omissions)) – AIG Specialty Insurance Company

 

 

--------------------------------------------------------------------------------




13. Excess Cyber Risk Insurance

a. Travelers Casualty and Surety Company of America

b. Steadfast Insurance Company

c. Beazley Insurance Company, Inc.




14. Contaminated Products Insurance – Tokio Marine Kiln Syndicates, Ltd.


 

--------------------------------------------------------------------------------